Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 1 of 51




                Exhibit 14
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 2 of 51




                                   Department of Health and Human Services
                                               Public Health Service
                                          Food and Drug Administration
                                    Center for Drug Evaluation and Research
                                     Office of Surveillance and Epidemiology
                                  Office of Pharmacovigilance and Epidemiology
                                    Epidemiologist Study Comparison Review

              Date:                       November 3, 2011

              Reviewer(s):                Rita Ouellet-Hellstrom, PhD, MPH
                                          Associate Director
                                          FDA Principal Investigator (PI)
                                          Division of Epidemiology II (DEPI II)
              Office Director             Gerald Dal Pan, MD, MHS, Acting Director
                                          Office of Surveillance and Epidemiology (OSE)
              Division Director           Judy Staffa, PhD, RPh, Director
                                          Division of Epidemiology II (DEPI II)
              Drug Name(s):               3.0 mg of drospirenone with 30 μg of ethinyl estradiol (EE)
                                          (Yasmin); 6.0 mg norelgestromin with 750 μg EE (Ortho
                                          Evra); 11.7 mg etonogestrel/2700 μg EE (NuvaRing);
                                          Comparators
                                          0.10 mg of levonorgestrel/20 μg EE (LNG1)
                                          0.15 mg levonorgestrel and 30 μg EE (LNG2)
                                          1.0 mg norethindrone acetate/20 μg EE (NETA)
                                          0.18 – 0.25 mg of norgestimate/35 μg EE (NGM)
              Subject:                    Review of the FDA-funded Study: Combined Hormonal
                                          Contraceptive (CHC) and the Risk of Cardiovascular
                                          Disease Endpoints; October 22, 2011 v2.
              OSE RCM #:                  2008-1629
              TSI #:                      770

              TEAM MEMBERS                David J Graham, MD, MPH (OPE)
                                          Marlene Hammer (OSE)
                                          Adrienne Rothstein, Pharm D (DPV II)
                                          Mark Miller, Pharm D (DPV II)
                                          Daniel Davis, MD, MPH (DRUP)
                                          Mark Levenson, PhD (DB7)
              Acknowledgements            Patty Greene, Pharm D (DEPI II), Drug Use Specialist
                                          CDR David Money, MPH, RPh, USPHS




                                                        1

Reference ID: 3039539
                   Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 3 of 51




                                                                  Table of Contents
              EXECUTIVE SUMMARY ................................................................................................ 2
              1 Background ................................................................................................................... 5
                 1.1        Drospirenone....................................................................................................... 5
                 1.2        Norelgestromin ................................................................................................... 6
                 1.3        Etonogestrel ........................................................................................................ 7
               1.4    Combined Hormonal Contraceptive (CHC) Study Rationale............................. 8
              2 Review Methods and Materials .................................................................................... 8
              3 Final Study Report ........................................................................................................ 9
                 3.1        Objective ............................................................................................................. 9
                 3.2        Study Design..................................................................................................... 10
                    3.2.1       Data Source................................................................................................... 10
                    3.2.2       Study Population and Time Period ............................................................... 10
                    3.2.3       Study Contraceptives and Comparators........................................................ 10
                    3.2.4       Exclusion Criteria ......................................................................................... 11
                    3.2.5       Exposure ....................................................................................................... 11
                    3.2.6       Outcome........................................................................................................ 12
                    3.2.7       Covariates and confounders.......................................................................... 12
                    3.2.8       Statistical Analyses ....................................................................................... 13
               3.3 Study Results .................................................................................................... 14
              4 COMMENTS/DISCUSSION ..................................................................................... 16
                 4.1        FDA-funded Study Results Highlights ............................................................. 16
                    4.1.1       Exposure Definitions .................................................................................... 19
                 4.2        Known Confounders Adjusted in the Study ..................................................... 22
                    4.2.1       Age and Age-Specific Incidence Rates......................................................... 22
                    4.2.2       Incidence Rate Comparisons......................................................................... 24
                    4.2.3       Site or Population Source.............................................................................. 27
                    4.2.4       Exclusions ..................................................................................................... 28
                    4.2.5       Time Trends .................................................................................................. 29
                    4.2.6       Duration of Use............................................................................................. 29
                    4.2.7       Duration of Use: Comparison of VTE Risk.................................................. 30
                 4.3        Other Potential Confounders and Prescribing Patterns..................................... 30
                    4.3.1       Measured Covariates..................................................................................... 31


                                                                                1

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 4 of 51




                     4.3.2      Prescribing Patterns ...................................................................................... 32
                     4.3.3      Unmeasured Covariates ................................................................................ 33
                  4.4  Unmeasured but Suspected Confounders ......................................................... 36
              5    CONCLUSIONS And Recommendations.................................................................. 37
              6    REFERENCES ........................................................................................................... 39
              7    APPENDIX A............................................................................................................. 43
              8    APPENDIX B ............................................................................................................. 45
              9    APPENDIX C ............................................................................................................. 47




                                                                             2

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 5 of 51




              EXECUTIVE SUMMARY
              Several contraceptive products approved in 2001 quickly became very popular forms of
              contraception, particularly among young women, and were considered relatively safe
              because of their lower estrogen content compared to older hormonal products. Safety
              concerns for serious thrombotic and thromboembolic adverse events as well as death,
              however, became a public concern soon after their market introduction.
              Although several epidemiologic studies were initiated by the manufacturers of these new
              contraceptive products at the request of U.S. and European regulatory authorities around
              the time of their approval, the studies were designed mainly to evaluate one specific
              product compared to one or a group of other contraceptive products. In addition, based
              on reports submitted to the Adverse Event Reporting System (AERS), the FDA had
              concerns about the ability of some of the epidemiologic studies to identify and
              characterize all thrombotic and thromboembolic events and deaths (including sudden
              deaths) that could be related to these products.
              For these reasons, FDA sponsored an epidemiologic study involving data from insurance
              claims and medical record data. The objective of the FDA-funded study was to assess
              cardiovascular risks, including the risk of thrombotic and thromboembolic events and
              death. The newer products selected for study were those that had sufficient numbers of
              users to allow for an evaluation of these risks compared to those associated with use of
              older, more frequently prescribed contraceptives at the sites selected. If an increased risk
              was observed, the FDA-funded study would subsequently attempt to assess user
              characteristics and prescribing patterns that might help explain the increased risk. It was
              recognized at the time that a more in-depth assessment of potential reasons for increased
              risk would not be possible using only claims and electronic medical records and would
              require physician and patient contact, something that could be conducted later if needed.
              The FDA-funded study was conducted at two HMO sites (Kaiser Permanente North and
              South California) and two state Medicaid programs (Tennessee and Washington) each
              associated with an academic institution. In addition to having access to data from a large
              group of young reproductive age women, reasons for selecting study sites included: 1) the
              ability of the investigators to validate study outcomes with medical records; 2) the ability
              of the sites to link to state vital status files to identify deaths quickly; and 3) the ability of
              the sites to facilitate physician and patient contact if and when needed. Diversity of
              populations was favored over similarity to maximize the capture of possible reasons for
              an increased risk if observed.
              The FDA-funded study was designed as a retrospective cohort study of women age 10 to
              55 years who were current users of the study contraceptives from January 1, 2001 to
              December 31, 2007. Two exposure cohorts, one of current users and the other of new
              users, were created for evaluation. The study contraceptives included Yasmin (3.0 mg of




                                                              2

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 6 of 51




              drospirenone/30 μg of ethinyl estradiol)a, referred to as DRSP in this review; Ortho Evra
              (6.0 mg norelgestromin and 0.750 μg EE), (referred to as NGMN); and the NuvaRing
              (0.18–0.25 mg etonorgestrel/ 2700 μg EE) referred to as ETON in this review. Although
              known to be underpowered, ETON was included nonetheless because of its potential to
              provide information on continuous hormonal exposure along with Ortho Evra.
              For each study contraceptive in the primary analysis, the comparison group included a
              composite of frequently prescribed products that contained the progestin levonorgestrel,
              norethindrone, or norgestimate combined with 20 μg to 35 μg of ethinyl estradiol
              (COMP). As a secondary analysis following recent published studies, comparisons of the
              risk for serious thrombotic and thromboembolic events were also made for each study
              contraceptive with the levonorgestrel products containing 30 μg of estrogen (LNG2).
              As expected, age-specific incidence rates per 10,000 person-years (PY) adjusted for site
              show a VTE and ATE risk increasing with age for DRSP, NGMN, and COMP. These
              rates were higher in New Users than All Users. Among All Users but not New Users,
              age and site-adjusted VTE incidence rates per 10,000 PY were higher for the exposure
              CHCs (DRSP - 10.2; NGMN – 9.8; ETON - 11.9) than for COMP (6.0) or LNG2 (6.6).
              Similar to the EURAS study, age- and site-adjusted ATE incidence rates per 10,000 PY
              were higher for COMP (1.4) and LNG2 (1.6) than DRSP (1.1) and NGMN (1.1). Age-
              adjusted mortality rates were also slightly higher in the comparator groups also but only
              for All Users in the FDA-funded study.
              In the Cox Proportional Hazard analyses which adjusted for age, site, and year of entry
              into the study, results show an increased VTE risk for DRSP (HR = 1.7), NGMN (HR =
              1.6), and ETON (HR = 1.6) when compared to COMP in All Users and only for DRSP in
              New Users. Comparisons with LNG2 in these analyses show an increased risk only for
              DRSP for All Users and New Users. The increased VTE risks were reported for women
              younger than 35 years of age and the increased ATE risk was reported for women 35
              years of age and older only for DRSP.
              The results of the FDA-funded study are consistent with the published studies
              demonstrating an increased VTE risk among current users of DRSP and NGMN,
              particularly among women younger than 35 years of age. This study is also the first to
              report an increased ATE risk among older DRSP users. Linkage to state mortality files
              did not reveal any large discrepancy in missed ATE and VTE case identification. The
              increased VTE risk reported for ETON needs further evaluation because it is a new
              finding.
              This study also demonstrated the importance of considering differences in population
              sources, population characteristics, and comparators when comparing one product type
              with another. Possible channeling by clinicians towards prescribing some CHCs for
              specific non-contraceptive benefits provided by these products (e.g., dysmenorrhea,


              a
               Although Yaz contains the same amount of drospirenone (3.0 mg) as Yasmin, it contains only 20 μg of
              ethinyl estradiol (EE) instead of 30 and is taken for an additional 3 days. Yaz was not included in the
              FDA-funded study nor was it analyzed in any of the studies discussed or referenced in this review.



                                                                   3

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 7 of 51




              menorrhagia, acne, Polycystic Ovarian Syndrome) in addition to contraception needs to
              be considered.
              The study was carefully done, is comprehensive, and all hospitalized outcomes have been
              validated with medical records. One site also validated outpatient deep vein thrombosis
              (DVTs). In addition, the study was able to link records to state mortality files, evaluated
              two different exposure cohorts (All Users and New Users), and the contribution of known
              confounders in two very different US populations (Medicaid and large HMO).
              Like other claims-based studies, however, the study is limited in that it captures only
              information available in the claims databases or in electronic medical records for cases
              only. Limitations also include the absence of data on key covariates (obesity/ body mass
              index (BMI), smoking, personal and family history of VTE, lifetime use of hormonal
              contraceptives) and the inability to validate all outpatient DVTs by chart review (except
              at only one site). The small number of ATEs limited the power for analyses of these
              outcomes, though the rates were consistent with published data.
              The FDA-funded study as well as most postmarketing studies, however, identified all
              users of study combined hormonal contraceptives (CHCs) from claims databases or
              electronic medical records. Therefore, the studies very likely would capture the
              experience of all CHC users, not just the experience of women who use CHCs mostly for
              contraception. And even though some studies excluded women with known risk factors
              for experiencing VTEs, none have assessed possible channeling by prescribers and
              potential risk associated with CHC use for non-contraceptive benefits. If women using
              CHCs mostly for the non-contraceptive benefits of CHCs are at increased risk of VTE by
              nature of their condition, and if specific CHC products are preferred in treating those
              conditions (channeling), then differences in risk estimates observed between the CHC
              products would be attributed to a specific product but would more likely be the result of
              the health condition.
              None of the studies to date provides a definitive answer as to the safety of DRSP and
              NGMN with regard to thrombotic and thromboembolic events (TTE). The entire body of
              studies provides conflicting evidence that cannot be easily reconciled by any single
              difference among studies. Most of these studies have unique strengths and limitations,
              but the challenge lies in trying to reconcile multiple methodological differences between
              studies conducted in very different populations, often using different comparators and
              different exposure definitions. There is a history that newer contraceptive products are
              observed to have associations with increased risk for thrombotic and thromboembolic
              events, and the Agency would like to better understand whether channeling of newer
              products to patients already at higher risk for these events may play a role. The FDA-
              funded study was originally designed to be the first phase in a multi-phase study designed
              to address many of the unresolved questions perceived by the Agency to possibly provide
              alternative explanations for the risks seen, other than the individual drugs themselves.
              Since FDA cannot at this time determine whether the increased risk seen for thrombotic
              and thromboembolic events in some of the epidemiologic studies is actually not due to
              use of the DRSP and NGMN products, we believe that, because of the consistency in
              recent reports for an increased risk, product labeling should reflect that very real
              possibility. However, the Agency advocates further study of this issue, as part of a larger


                                                           4

Reference ID: 3039539
                     Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 8 of 51




              effort to better understand the risk for thrombotic and thromboembolic events associated
              with all newer contraceptive agents. Such studies should assure the comparability of
              population sources, study design, exposure definitions, and adequate capture and
              adjustment of age, non-contraceptive co-indications, other co-morbid diseases (e.g.
              ob/gynecological conditions), and known confounders such as BMI, smoking, and
              personal and family history of thrombotic and thromboembolic events.
              The Final Report, presenting results from the risk assessment phase of this study achieved
              its objectives.

              1      BACKGROUND
              Several contraceptive products approved in the early 2000’s quickly became very popular
              forms of contraception, particularly among young women, and were considered relatively
              safe because of their lower estrogen content compared to older hormonal products
              containing ≥ 50 µg of ethinyl estradiol (EE). Safety concerns for serious thrombotic and
              thromboembolic adverse events as well as death, however, became a public concern soon
              after their market introduction. Between 2002 and 2010, over 800 million prescriptionsb
              for combined hormonal contraceptives (CHCs) have been dispensed, the majority of
              which were dispensed to women younger than 35 years of age. Of these, 55 million were
              prescriptions for the 3 mg drospirenone with 30 μg ethinyl estradiol (EE), 41 million
              were for norelgestromin with 0.75 μg EE prescriptions, and 28 million were for the
              approximately 11.7 mg etonorgestrel with 2700 μg EE.
              These safety concerns stimulated adverse event reporting, which made appropriate
              review and interpretation of the reports received in FDA’s Adverse Event Reporting
              System (AERS) challenging. Despite a low incidence of venous thromboembolic events
              in this population, an increase in risk for these adverse events among users could put
              many young women at risk of a major life-threatening event. FDA was concerned about
              its ability to interpret the postmarketing information available in the AERS database.

              1.1      DROSPIRENONE
              In May 2001, Yasmin (3.0 mg of drospirenone/30 μg EE), referred to as DRSP in this
              review, was the first drospirenone-containing contraceptive to be approved for
              contraception in May 2001 in the United States. Yaz was the second drospirenone
              containing contraceptive approved for contraception in March 2006. Although Yaz
              contains the same amount of drospirenone (3.0 mg) as Yasmin, it contains only 20 μg of
              ethinyl estradiol (EE) compared to Yasmin’s 30 μg. In addition, one active Yaz pill is
              taken over 24 instead of 21 days. Yaz was also approved for premenstrual dysphoric
              disorder (PMDD) in October 2006, and acne in January 2007. None of the studies
              published to date (including the FDA-funded study) evaluated the VTE and ATE risk for
              Yaz that contains 20 μg EE.
              Although labels for hormonal contraceptives (including Yasmin and Yaz) warn
              prescribers and users of the increased thrombotic risks associated with use of


              b
                  Source: SDI Vector One®: National, Years 2002-2010 Data Extracted September 2011.



                                                                 5

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 9 of 51




              contraceptive steroids, due to its spironolactone-like activity, drospirenone-containing
              contraceptive labels also contraindicate its use in women with
                    o Renal insufficiency
                    o Hepatic dysfunction
                    o Adrenal Insufficiency
              The progestin drospirenone was thought to increase cardiac arrhythmia risks and sudden
              deaths among users because of its propensity to increase potassium levels. The label,
              therefore, has a bold warning that long-term users of drugs that could increase serum
              potassium such as NSAIDS, potassium-sparing diuretics, potassium supplementation,
              ACE inhibitors, angiotensin-II receptor, heparin and aldosterone antagonists “should
              have their serum potassium levels checked during the first treatment cycle” with a
              drospirenone product.
              At approval in 2001, the Division of Reproductive and Urologic Drug Products (DRUP)
              requested a postmarketing plan and evaluation at the time of approval and modified later
              to include thrombotic and thromboembolic events and deaths. When concerns of
              thrombotic and thromboembolic risks surfaced, a US postmarketing study to assess the
              risks of venous thromboembolic events (VTE) as well as arterial thrombotic events
              (ATE) and death was initiated in addition to the European (German) Study.
              Two prospective observational studies were funded by the sponsor and were ongoing at
              the time the FDA-funded study was initiated. The European Active Surveillance Study
              (EURAS)1 included DRSP users and two groups of comparators: LNG and other
              contraceptives. Once enlisted, each woman was contacted every six months during the
              study period to obtain information on adverse events and changes in contraceptive use.
              The study implemented a very aggressive loss-to-follow-up protocol. The US-based
              study, conducted by i3 Ingenix2,3, identified DRSP initiators quarterly for the first year
              beginning June 11, 2001 then semiannually through June 30, 2004 during which time the
              investigators matched each DRSP user to two other contraceptive initiators based on their
              respective propensity scores or probability of being prescribed DRSP. Neither of these
              two studies showed any increased risk of VTE, ATE, or death associated with use of
              DRSP compared to any comparator group evaluated. These studies capture the
              experience of contraceptive users who had comparable baseline characteristics and, in the
              EURAS study, used these products mainly for contraception.
              While the FDA-sponsored study was underway, several retrospective observational
              studies4,5 ,6, 7 were published that did show an increased risk for VTE associated with use
              of DRSP. Neither these two sponsor-funded studies nor any of the studies published
              since nor the FDA-funded study has evaluated the VTE and ATE risks associated
              specifically with the product Yaz which contains a lower dose of EE although taken over
              24 days instead of the 21 days for Yasmin.

              1.2     NORELGESTROMIN
              Ortho Evra (6.0 mg norelgestromin with 0.75 μg EE), (referred to as NGMN in this
              review), is a combination transdermal patch approved for the prevention of pregnancy on
              November 20, 2001. Like labels for most hormonal contraceptives, the NGMN label



                                                           6

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 10 of 51




              warns prescribers and users of the possible increased thrombotic risks associated with
              being overweight and smoking. Because systemic estrogen exposure levels for the
              NGMN patch during use were reported to be 55% to 60% higher and peak concentrations
              lower than those produced by an oral contraceptive containing 0.18 to 0.25 mg
              norgestimate with 35 μg EE, FDA had concerns about the safety of the product.
              The two postmarketing studies conducted by the sponsor were case-control studies. 8,9,10
              The first study reported no increased VTE risk for NGMN (Odds Ratio (OR) 0.9; 95%
              confidence interval (CI) = 0.5-5.6)9 for non-fatal idiopathic cases. The second study
              initially reported a 60% increased VTE risk for cases identified by codes only and a
              twofold increased VTE risk for chart verified cases (OR 2.2; 95% CI – 1.3-3.8).8 These
              studies were initially considered complementary, but quickly became two separate
              studies when results differed. The studies were designed to measure the relative incident
              risk of ATE [acute myocardial infarction (AMI) and stroke] and VTE [pulmonary
              embolism (PE) and deep vein thrombosis (DVT)] in NGMN users compared to users of a
              norgestimate product containing 35 μg of ethinyl estradiol (EE), an estrogen dose
              believed to be more comparable to the newly revised levels of estrogen exposure in the
              patch. Both studies included two-year extensions funded by the sponsor as part of their
              phase IV postmarketing commitment. One added two years of additional data collection
              to the initial study,11 while the other re-did the analyses at two additional time periods to
              identify new cases and controls then pooled the results of all three analyses.,12,13
              Because one of these two postmarketing studies showed a twofold increased VTE risk,
              the label was amended in November 2005 with a boxed warning that women 15 to 44
              years of age who choose to use the NGNM patch may be at increased VTE risk.

              1.3      ETONOGESTREL
              NuvaRing, referred to as ETON in this review, is a non-biodegradable, flexible,
              transparent, and colorless combination contraceptive vaginal ring containing two active
              components, the progestin etonogestrel (ETON) and EE. When placed in the vagina,
              each ring releases on average 0.120 mg/day of etonogestrel and 0.015 mg/day of ethinyl
              estradiol over a three-week period of use. Once inserted, the ring remains in place
              continuously for three weeks. It is removed for a one-week break, during which a
              withdrawal bleed usually occurs. A new ring is inserted one week after the last ring was
              removed.
              ETON is indicated for the prevention of pregnancy in women who elect to use this
              product as a method of contraception. The label is a standard hormonal contraceptive
              label and warns prescribers and users of the potential increase in serious cardiovascular
              side effects from using this combination hormonal contraceptive particularly for older
              women over 35 years of age and for heavy smokers but no specific postmarketing safety
              studies were completed at the time the FDA/OSE study was initiated
              Prescriptions for the ETON product were increasingc especially after concern with the
              transdermal patch surfaced after 2004. Both products were designed to provide

              c
                  Source: SDI Vector One®: National, Years 2002-2010 Data Extracted September 2011



                                                                 7

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 11 of 51




              continuous delivery. Questions were being raised at the same time whether continuous
              hormonal delivery placed women at greater risk for thrombotic and thromboembolic
              events. This product was included in the FDA/OSE study to assist in evaluating
              continuous hormonal exposure although the team realized that the study would most
              likely be underpowered to independently assess VTE and ATE risk for this product alone.

              1.4     COMBINED HORMONAL CONTRACEPTIVE (CHC) STUDY RATIONALE
              It was unknown in 2007-2008 whether risk differences observed for each product were
              the results of reporting and measurement artifacts, population or exposure definition
              differences, or differences in the progestin drug delivery and metabolism.
              The objective of the FDA/OSE study then was to evaluate use of DRSP and the
              transdermal patch (along with another new continuous use product) compared to other
              commonly prescribed older oral contraceptive product(s) in populations of prevalent and
              new users (incident cohort). In addition, another objective was to assess the risk, the
              public health impact, patterns of use, and eventually, the behavioral and environmental
              factors that could be related to use that could place a woman at greater risk for thrombotic
              and thromboembolic event and/or death.
              Since there had been reports of sudden deaths associated with DRSP and NGMN, and
              given that not all deaths can be identified with use of claims-based or electronic medical
              records (used by many postmarketing studies whether prospective or retrospective),
              access to linked vital statistics death records, identified in the feasibility study at
              Vanderbilt, Washington State and Kaiser Permanente provided FDA/OSE with a valuable
              opportunity to assess this important public health concern.

              2     REVIEW METHODS AND MATERIALS
              This review evaluates the final study results dated October 22, 201114 by Stephen Sidney,
              MD, MPH, the Lead Site Principal Investigator. The Final Report, titled Combination
              Hormonal Contraceptives (CHCs) and the Risk of Cardiovascular Disease Endpoints
              consists of the main report with five appendices (A through E).
                 • Appendix A: Endpoints, Exclusion, Covariates
                 • Appendix B: Supplemental Analyses
                 • Appendix C: Study CHC NDC codes
                 • Appendix D: NDC Codes of Prescription Drugs Used as Covariates
                 • Appendix E: CHC Data Collection Documents
              The Final Report is evaluated for its consistency in adequately addressing the study
              concept submitted for funding on August 7, 2007 and addressing the study objectives
              stated in the report with respect to the selected study design specified.
              Review of the study is supplemented with data from the
              a) SDI, Vector One®: National (VONA) database which measures retail dispensing of
              prescriptions or the frequency with which drugs move out of retail pharmacies into the
              hands of consumers via formal prescriptions (Appendix B in this review). Information on
              age and comorbidity was obtained from this database.



                                                           8

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 12 of 51




              b) IMS Health, IMS Health LifelinkTM database which represents over 95 managed care
              plans and covers approximately 60 million commercially insured, de-identified patients.
              Claims are captured from doctor's offices (including outpatient clinics), retail and mail
              order pharmacies, patient visits to specialists, and hospitalizations. They include
              information about diagnoses, emergency room visits, office visits, home care, diagnostic
              tests, procedures and injections. These data represent approximately 11 percent of the
              U.S. commercially insured population during that time period (see Appendix B for more
              details).
              For this review, data were obtained for all patients who had a pharmacy claim for one of
              the contraceptives of interest between Jan 1 2001 and Dec 31 2007.
              c) SDI Physician Drug and Diagnosis Audit, Years 2001-2007. d The SDI, Physician
              Drug & Diagnosis Audit (PDDA) with Pain Panel is a monthly survey designed to
              provide descriptive information on the patterns and treatment of diseases encountered in
              office-based physician practices in the U.S. The survey consists of data collected from
              over 3,200 office-based physicians representing 30 specialties across the United States
              that report on all patient activity during one typical workday per month. These data may
              include profiles and trends of diagnoses, patients, drug products mentioned during the
              office visit and treatment patterns. The Pain Panel supplement surveys over 115 pain
              specialists physicians each month. With the inclusion of visits to pain specialists, this
              will allow additional insight into the pain market. The data are then projected nationally
              by physician specialty and region to reflect national prescribing patterns.
              The FDA-funded study is summarized first in Section 3. OSE/DEPI II comments and
              discussion are then presented in Section 4 and with Conclusions and Recommendations
              in Section 5.

              3     FINAL STUDY REPORT
              The final study included most of the information requested of the investigators by FDA
              with some differences either based on the investigators’ recommendations or the
              unavailability of the information in the databases identified.

              3.1       OBJECTIVE
              The final study objectives were to
                    •    Determine prevalence and incidence rates for venous and arterial thrombotic and
                         thromboembolic events (VTE and ATE) and all-cause and cause-specific
                         mortality in women exposed to the three newer study hormonal contraceptives
                         compared to older frequently prescribed low estrogen hormonal contraceptives
                         (Phase I - funded, completed and reviewed in this document).




              d
               Source: Extracted October 2011. File: PDDA 2010-PDDA_2011-
              1044_CHC_Study_Concm_Product_10-7-11(1).xls.



                                                             9

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 13 of 51




                    •    Identify medical, pharmacological, and behavioral characteristics from claims and
                         medical records to assess predictors of increased risk for VTE, ATE, and death (to
                         be completed at a later date if possible).

              3.2       STUDY DESIGN
              The FDA-funded study is a retrospective cohort study of current CHC use, using data
              from four geographically diverse health plans, to evaluate the risk of thrombotic and
              thromboembolic events and all-cause and cardiovascular mortality for three newer
              preparations compared to four older CHCs with varying progestin and low estrogen
              levels.

                        3.2.1   Data Source
              The study investigators utilized computerized data files from four geographically diverse
              health plans: Kaiser Permanente Northern California (KPNC) the Lead Site, Kaiser
              Permanente Southern California (KPSC), and two state Medicaid programs: Tennessee
              State Medicaid (Vanderbilt University) and Washington State Medicaid (University of
              Washington). These sites have access to files that contain enrollment data, demographic
              information, ambulatory prescriptions from pharmacy records or claims, hospitalizations
              and outpatient visit data with diagnoses from health plan records or claims and death
              records obtained from state mortality files. All files were linked at each site to create the
              study cohorts.

                        3.2.2   Study Population and Time Period
              Across the four sites, 835,826 women were identified who were between the ages 10 and
              55 years and had at least one prescription filled for a study CHC between January 1, 2001
              and December 31, 2007 that was preceded by at least 6 months of continuous
              membership (5 months plus 1 day for the Washington Medicaid study population).
              Women were followed until the end of continuous membership, the end of a prescription
              period (days-supply + 42 days), date of a study event, first date of a pregnancy, reaching
              age 56 years, or end of study follow-up (12/31/2007).

                        3.2.3   Study Contraceptives and Comparators
              The exposure contraceptives included the following products
                    •    DRSP: 3.0 mg of drospirenone and 30 µg of ethinyl estradiol
                    •    NGMN: 6.0 mg norelgestromin (NGMN) and 750 µg ethinyl estradiol (EE)
                    •    ETON: 11.7 mg etonogestrel and 2700 µg ethinyl estradiol
              And the comparators (COMP) were
                    •    LNG1: 0.10 mg of levonorgestrel and 20 µg of ethinyl estradiol
                    •    LNG2: 0.15 mg levonorgestrel and 30 µg ethinyl estradiol
                    •    NETA: 1 mg norethindrone acetate and 20 µg ethinyl estradiol
                    •    NGM: 0.18 – 0.25 mg of norgestimate and 35 µg of ethinyl estradiol




                                                             10

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 14 of 51




                    3.2.4   Exclusion Criteria
              Women were excluded from the cohort if a serious or life threatening illness was
              documented during the pre-exposure eligibility period. These included sickle cell
              disease, cystic fibrosis, cerebral palsy, cancer, HIV, organ transplant, liver failure, severe
              congestive heart failure (CHF), renal failure, respiratory failure, or hospitalization for
              acute myocardial infarction, stroke, or venous thromboembolic disease.
              Criteria for exclusion required that codes for these illnesses were based on having one [or
              for congestive heart failure (CHF), two] inpatient ICD-9 or procedure codes with the
              codes of interest appearing anywhere in the primary and secondary discharge diagnoses
              or two outpatient ICD-9 or procedure codes separated by at least 30 days.

                    3.2.5   Exposure
              For assessing VTE, ATE, and mortality risks, three study CHCs [the transdermal patch
              referred to in the report as NGMN, the vaginal ring referred to as ETON, and the
              drospirenone product referred to as DRSP] were compared with four products with low
              estrogen content CHCs (20 μg – 35 μg ethinyl estradiol) regularly prescribed at the study
              sites. The four study CHCs comparators are referred to as COMP in the Final Report.
              The LNG2 product in COMP is a levonorgestrel contraceptive (0.15 mg levonorgestrel
              and 30 μg ethinyl estradiol) that was also used separately as a comparator in a secondary
              analysis to compare the results with the recently (2009 and 2011) published studies for
              DRSP.
              Two separate exposure cohorts were included in this study. The first and largest included
              prevalent users (All Users) with cohort entry initiated at the first recorded prescription
              during the study period regardless of prior use for both study CHCs or other CHCs.
              Women were eligible for more than 1 exposure episode in the All User cohort provided
              they satisfied eligibility criteria. The other cohort, basically a sub-cohort, was an
              evaluation of New Users (incident) of study contraceptives with no history of ANY
              hormonal contraception during the 182 days prior to the first recorded study prescription
              fill. In the New User cohort, women were censored when their exposure period ended.
              An exposure period to any one of the study CHC was defined as the prescription period
              use (dates that are covered by a prescription or series of prescriptions for a single study
              CHC) plus 42 days (the period of indeterminate use) and is referred to as current use.
              The rationale to extend the exposure period for 42 days after the end of the actual
              prescription period was primarily to account for biological effects such as increased
              coagulability that might persist after CHC use was stopped.
              Periods of non-study CHC exposure were not included in the analysis dataset, but were
              considered in constructing the study CHC exposure data so that non-study CHC use
              could impact on the actual dates of study CHC exposure by adjusting either the stop date
              or start date of a study CHC prescription period.




                                                            11

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 15 of 51




                    3.2.6   Outcome
              The primary study endpoints were hospitalization for acute myocardial infarction (AMI),
              ischemic stroke (IS), and venous thromboembolic events (VTE), as well as
              cardiovascular and total mortality.
              All potential hospitalized cases were identified by the sites using the following primary
              discharge codes: AMI (410.x), stroke (430, 431, 432.0, 432.9, 433.x, 434.x, 436), and
              VTE (pulmonary embolism code 415.1 and DVT codes 451.1, 451.1x, 451.2, 451.8,
              451.81, 451.82, 451.84, 451.89, 453.0, 453.1, 453.2, 453.3, 453.4, 453.8, 453.9).
              Outpatient DVTs were identified by having an outpatient diagnosis of DVT followed by
              a first prescription for an anticoagulant (low-molecular weight heparin or warfarin)
              during the 30-day period subsequent to the diagnosis.
              Arterial thrombotic events (ATE) included AMI and IS.
              VTE included hospitalized deep venous thrombosis (DVT), hospitalized pulmonary
              embolism (PE) and DVT diagnosed as an outpatient.
              Cardiovascular mortality included deaths resulting from an identified VTE and/or ATE
              event in the databases as well as deaths identified only by linking to the mortality files.
              All hospitalized cases with available medical records were abstracted at the study sites
              using standardized criteria. Admission and discharge summaries, laboratory tests, and
              imaging study results were de-identified and sent to the lead site for adjudication. Four
              physicians adjudicated the cases blinded to the CHC. A cardiologist reviewed all acute
              myocardial infarctions (AMIs) and a neurologist reviewed most of the stroke cases with
              the principal investigator (PI) doing the remaining adjudications. Questionable cases
              were discussed with the principal investigator and a 10% sample of adjudicated cases was
              independently reviewed by another adjudicator blinded to the study contraceptives.
              Outpatient DVTs identified from claims databases cannot be easily validated since they
              would require access to outpatient records and permission from all treating physicians.
              For this study, however, medical records of outpatient VTEs from only the lead site were
              obtained and adjudicated by the PI. Results show an 89.3% positive predictive value
              (PPV) with use of the outpatient DVT study definition.
              Mortality was assessed by linking membership with state mortality files for all women in
              the study and for the entire study period. Cardiovascular mortality was defined by having
              an ICD-10 code of I01 to I99 as the underlying cause of death. Mortality from the main
              study CVD endpoints was also defined by the following ICD-10 codes as the underlying
              cause of death: acute myocardial infarction (I21.x – I23.x), ischemic stroke (I63.0 –
              I63.5, I65.x, I66.x), and VTE (I80.x, I81.x, I82.x).

                    3.2.7   Covariates and confounders
              Covariates that were potential confounders or effect modifiers were ascertained from the
              electronic databases at each site. For this study (and many of the published studies), the
              covariates assessed as potential confounders in the statistical models were those
              identified from studies where CHC users were compared to nonusers. When comparing
              one contraceptive to another, however, the same covariates are not necessarily


                                                           12

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 16 of 51




              confounders and, when included in the statistical models, none seem to change the risk
              estimate by 10% or more. Potential confounders evaluated included diabetes,
              hypertension, hyperlipidemia, surgery, ischemic heart disease, acne, thyroid disease.
              They also included use of other medications such as ACE inhibitors, hormonal
              replacement therapy, warfarin, platelet inhibitors, NSAIDS. Information on potentially
              important confounders such as body mass index (BMI), smoking, personal or family
              history of VTE cannot be reliably captured from claims-based or electronic medical
              records for all individuals and were not assessed in this phase of the study. A complete
              list is provided in tables 7a and b of the Final Report and by age group in Appendix A of
              the Final Report.
              Assessment of covariates of interest began during the 6-months prior to a study CHC
              exposure period and continued to be assessed throughout the exposure period.
              Given that a time-varying analysis was planned, the covariates were defined in one of
              three ways: fixed (chronic conditions), ever-never (only during the current exposure
              period) and current (mostly concurrent medications and exposures that were considered
              only during current exposure period (the days supply period).

                    3.2.8   Statistical Analyses
              Cox proportional hazards (PH) regression was used to estimate the relative risk of study
              endpoints associated with current use of exposure CHCs relative to the comparator
              CHCs. The Cox proportional hazards model accommodates unequal length of follow-up
              due to varying duration of CHC exposure, termination of health plan membership, and
              end of study (i.e. right censoring). Time since cohort entry (i.e. first day of first exposure
              period during study period) was the time scale used in the Cox regression model. CHC
              exposure was considered as a 4-level time-varying covariate, capturing current use of the
              NGMN transdermal patch, ETON vaginal ring, DRSP pill, and the 4 comparator CHCs
              combined as one category (COMP). In the All Users models, the periods without CHC
              exposure were considered unobserved or window-censored given that events were not
              ascertained during these periods.
              Cox models were stratified for age using 5-year age intervals, providing tight control for
              age and freeing the investigators from having to specify the form of the relationship
              between age and outcomes in the regression models. Additional control for potential
              residual confounding within age strata was achieved via inclusion of age as a continuous
              covariate in the regression model.
              Age, site, calendar year of entry into study were included in all the Cox PH models.
              Established CVD risk factors (e.g., hypertension, hyperlipidemia, and diabetes mellitus)
              were included as fixed covariates in these Cox PH models that included ATE or CVD
              mortality as outcomes.
              Each of the other potential covariates was tested individually in these base models with a
              decision to include it in further model testing if the estimate of relative risk associated
              with any of the exposure CHCs (vs. comparators) was changed by 10% or more. Like
              other published studies, none of the covariates met this criterion for any of the models so
              that none were included in final modeling. Because hypertension is in the causal



                                                           13

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 17 of 51




              pathway between CHC use and AMI/stroke, the analyses ran models with and without
              hypertension. Hypertension was retained in the models for ATE because it minimally
              affected the risk estimates associated with the study CHCs.
              Cox proportional hazards modeling was conducted to estimate the relative risks for both
              All Users and New Users. Modeling was conducted with all four of the comparator
              CHCs combined (LNG1, LNG2, NETA, and NGM) and with the four comparators kept
              separate in the model. While the main analyses were planned using the combined
              comparators, the separation of the comparators in the analyses enabled the estimation of
              the risks associated with DRSP relative to LNG2, since these preparations both contained
              exactly 30 μg of EE while two of the other comparators contained less than 30 μg of EE
              (LNG1 and NETA) and one contained more (NGM with 35 μg EE).
              Associations of new use and of all use of CHCs with study endpoints were examined
              within age strata (10-35 years and 36-55 years) and within two site strata (KP and
              Medicaid sites).
              The New User analyses were confined to the subset of women entering the cohort with
              exposure to any study CHC but with no previous use of any CHCs (study or non-study)
              during the prior 6 month cohort entry eligibility interval. In the New User analysis,
              follow-up ended for each woman at the end of the study CHC exposure period. Duration
              of use was examined only in the New User cohort.
              Age-adjusted rates were calculated using direct adjustment using the age distribution of
              the entire study population at cohort entry as the standard (5-year age groups). Age- and
              site-adjusted incidence rate ratios were estimated using Poisson regression modeling.

              3.3     STUDY RESULTS
              The final All User cohort included 835,826 women with 898,251 person-years of
              exposure. The New User cohort included 573,680 women with 367,138 person years of
              observation. The New User cohort included 109,070 women with 80,171 person-years of
              exposure to DRSP, 62,316 women with 30,152 person-years of exposure to NGMN,
              19,143 women with 8,784person-years of exposure to ETON, and 383,151 women with
              248,013 person-years of exposure to COMP.
              After adjudication, the cohort included 60 AMIs, 78 ischemic strokes, and 625 VTEs. In
              addition, there were 41 CVD deaths, and 267 total deaths during study CHC exposure
              periods.
              The age-specific incidence rates (Tables 10 a to d in the Final Report and Appendix C in
              this review) per 10,000 person-years (PY) show an increasing VTE and ATE risk with
              age for exposure CHCs and comparators alike but for the older age groups (35+ years),
              the rates were lower for the comparator groups than the exposure CHCs.
              Age- and site-adjusted VTE rates per 10,000 PY were higher for the exposure CHCs
              (DRSP - 10.2; NGMN – 9.8; and ETON - 11.9) than for COMP (6.0) or LNG2 (6.6)).
              Consequently VTE age- and site-adjusted incidence rate ratios were higher for exposure
              CHCs regardless of which comparator was used.




                                                         14

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 18 of 51




              On the other hand, age-and site-adjusted ATE rates per 10,000 PY were slightly higher
              for COMP (1.4) and LNG2 (1.6) than DRSP (1.1) or NGMN (1.1) for All Users but not
              for New Users.
              Similarly, age-and site-adjusted mortality rates per 10,000 PY were also slightly higher
              for COMP (3.5) and LNG2 (4.5) than DRSP (2.4) or NGMN (3.7) for All Users. For
              New Users, age-and site-adjusted mortality rates per 10,000 PY were higher for COMP
              (3.5) and LNG2 (5.4) than DRSP (2.6) and ETON (3.7) but not NGMN (6.3).
              In adjusted (age, site, and year of entry into the study) analyses using Cox Proportional
              Hazard models, DRSP, NGMN, and ETON were associated with a higher risk of VTE
              relative to low-estrogen comparators (Table 1) in All Users even when only hospitalized
              VTEs were considered.
              Table 1 Relative Hazard* of venous thromboembolic events (VTE) for exposure combined hormonal
              contraceptives (CHC) among All Users (prevalent use) and New Users (no prior CHC use), All Sites
              Combined 2001-2007 (Summarized from table 12 a in the Final Report 111022v2).

              All VTE (inpatient and outpatient)
                                                        All Users                                       New Users
              Exposure CHCs            Relative Hazard               95% CI             Relative Hazard               95% CI

              DRSP                             1.7                   1.4 - 2.1                  1.8                   1.3 - 2.4
              NGMN                             1.6                   1.2 - 2.1                  1.4                   0.9 - 2.0
              ETON                             1.6                   1.0 - 2.4                  1.1                   0.6 - 2.2

              Hospitalized VTE only
                                       Relative Hazard               95% CI             Relative Hazard               95% CI

              DRSP                             1.8                   1.4 - 2.3                  2.1                   1.5 - 3.0
              NGMN                             1.7                   1.2 - 2.4                  1.4                   0.9 - 2.4
              ETON                             1.6                   1.0 - 2.8                  0.9                   0.3 - 2.5
              *From Table 12 a in the Final Report. All models were adjusted for age, site, and year of entry into the study and
              compared to COMP (4 comparators combined)
              Hosp = hospitalized; CI = confidence interval; DRSP = drospirenone with 30 ug ethinyl estradiol; NGMN =
              norelgestromin transdermal patch; ETON =etonogestrel vaginal ring

              Unlike the age-and site-specific and age-adjusted VTE incidence rates which were higher
              for New Users than All Users, the adjusted risk estimates (hazard ratios) were slightly
              lower for New Users except for DRSP where the relative hazard estimate was slightly
              higher than for All Users.
              There was no increased risk observed for ATE in this study for any user except for new
              DRSP users. A relative ATE hazard and 95% confidence interval of 2.0 (1.1 – 3.8) was
              noted for this group.
              Among New Users, duration-of-current use analysis showed a higher VTE risk during the
              first 3 months for all exposure CHCs but risk estimates for longer durations in these
              analyses appear to be sensitive to the comparator used in the model and show inconsistent
              variations.



                                                                        15

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 19 of 51




              In analyses the Cox PH analyses stratified by the age groups 10-34 and 35-55 years, the
              risk of VTE for all 3 exposure CHCs was higher in the younger than in the older age
              group for All Users and only for DRSP in New User group. There was also an increased
              risk of ATE associated with DRSP in New Users age 35 years and older. Interaction
              terms, that is non-additive modifiers of the effect for age, were significant for DRSP for
              both VTE and ATE (p<0.001). VTE risk estimates were also more likely to be
              statistically significant at the KP sites than in the Medicaid populations. Consequently,
              all models were adjusted for age, site, and year of entry into the study cohort. The
              increased VTE risk for younger CHC users has been noted elsewhere. 6,15
              Secondary analyses, using LNG2 alone as the comparator, were conducted since both
              DRSP and LNG2 products contain 30 μg of ethinyl estradiol. The findings with LNG2 as
              the comparator generally paralleled the findings for the combined comparators though
              not as many comparisons reached statistical significance.
              The investigators concluded that the NGMN transdermal patch and DRSP were
              associated with higher risk of VTE relative to standard CHC pills, particularly in women
              younger than 35 years of age. DRSP was associated with higher risk of ATE in New
              Users overall with only this finding restricted to women 35-55 years of age. The finding
              of an increased VTE risk with the ETON vaginal ring relative to standard CHCs is new
              and raises concern but, due to the small numbers, needs to be replicated in other studies.

              4     COMMENTS/DISCUSSION
              OSE/DEPI II comments here on the effects of known confounders adjusted in the
              analysis, the possible influence of potential confounders for which covariates were
              incompletely captured by the study, and identify important but unmeasured confounders.
              This section also compares the incidence rates reported by this study with those of other
              DRSP and NGMN published and unpublished studies.

              4.1     FDA-FUNDED STUDY RESULTS HIGHLIGHTS
              As expected, age-specific incidence rates per 10,000 person-years (PY) show an
              increasing VTE and ATE risk with age for study contraceptives and comparators alike.
              The rate of increase in age-specific incidence rates, however, was lower for the
              comparator group than for the newer exposure CHCs: DRSP, NGMN, and ETON. Age-
              adjusted VTE incidence rate ratios were higher for study contraceptives regardless of
              which comparator was used.
              Generally, VTE and ATE age-specific and age-and site-adjusted incidence rates were
              higher in New Users than All Users. This contrasts with the Cox Proportional Hazard
              Ratios (adjusted for age, site, and calendar time) which were slightly lower for New
              Users than All Users except for DRSP where risk estimates did not change (Table 2) but
              the differences are very small. The differences are likely due to the fact that the Cox PH
              model adjusted more tightly for age whereas the age-specific rates were presented in
              approximately 10-year age groups, and the age-and site-adjusted rates were standardized
              to the age distribution of the entire study population. The Cox PH models also adjusted
              for calendar time as well as being a time-varying analysis.



                                                          16

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 20 of 51



              Table 2 Relative Hazard* of venous thromboembolic events (VTE) and arterial thrombotic events
              (ATE) for study combined hormonal contraceptives (CHC) among All Users (prevalent use) and New
              Users (no prior CHC use), All Sites Combined 2001-2007 (Summarized from Table 12a in the Final
              Report 111022v2).

              Venous Thromboembolic Events (VTE). Includes inpatient and outpatient events
              Exposure CHCs                                     All Users                                New Users

              vs. COMP                         Relative Hazard                95% CI      Relative Hazard             95% CI

              DRSP                                     1.7                    1.4 - 2.1           1.8                 1.3 - 2.4
              NGMN                                     1.6                    1.2 - 2.1           1.4                 0.9 - 2.0
              ETON                                     1.6                    1.0 - 2.4           1.1                 0.6 - 2.2

              vs. LNG2 (30 µg EE)              Relative Hazard                95% CI      Relative Hazard             95% CI

              DRSP                                     1.5                    1.2 - 1.8           1.6                 1.1 - 2.2
              NGMN                                     1.3                    1.0 - 1.8           1.2                 0.8 - 1.9
              ETON                                     1.3                    0.8 - 2.0           1.0                 0.5 - 2.0

              Arterial Thrombotic Events (ATE)

              vs. COMP                         Relative Hazard                95% CI      Relative Hazard             95% CI

              DRSP                                     1.0                    0.6 - 1.7           2.0                 1.1 - 3.8
              NGMN                                     1.3                    0.6 - 2.7           1.1                 0.4 - 3.2
              ETON                                     1.7                    0.6 - 4.8           1.7                 0.4 - 7.1

              vs. LNG2 (30 µg EE)              Relative Hazard                95% CI      Relative Hazard             95% CI

              DRSP                                     0.8                   0.5 - 1.4            1.6                 0.8 - 3.4
              NGMN                                     1.1                  0.5 - 24.8            0.9                 0.3 - 2.9
              ETON                                     1.4                   0.5 - 4.1            1.3                 0.3 - 6.1
              *All models were adjusted for age, site, and year of entry into the study
              CI = confidence interval; DRSP = drospirenone with 30 ug ethinyl estradiol; NGMN = norelgestromin transdermal patch;
              ETON =etonogestrel vaginal ring
              COMP = 4 comparators combined

              Table 3 shows that the lower bound of the confidence intervals for the VTE relative
              hazard was higher than 1.0 for all 3 exposure CHCs younger than in the older age group
              for All Users and only for DRSP in New User group. Again this is contrast with an
              increased ATE risk associated with DRSP in older New Users (age 35 years and older).
              Comparisons with LNG2 generally paralleled the findings for the combined comparator
              group although not as many comparisons reached statistical significance.




                                                                         17

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 21 of 51



              Table 3 Relative Hazard* of venous thromboembolic events (VTE) and arterial thrombotic events
              (ATE) for study combined hormonal contraceptives (CHC) among All Users (prevalent use) and New
              Users (no prior CHC use) by age groups, All Sites Combined 2001-2007 (Summarized from Table
              14a, b andc in the Final Report 111022v2).

              Venous Thromboembolic Events (VTE). Includes inpatient and outpatient events
              Age 10 to 34 Years                               All Users                                      New Users

              vs. COMP                        Relative Hazard                95% CI             Relative Hazard           95% CI

              DRSP                                    1.9                    1.4 - 2.5                  2.1               1.4 – 3.2
              NGMN                                    1.6                    1.1 - 2.3                  1.5               0.9 - 2.4
              ETON                                    2.1                    1.3 - 3.4                  1.7               0.8 – 3.8

              vs. LNG2 (30 µg EE)             Relative Hazard                95% CI             Relative Hazard           95% CI

              DRSP                                    1.7                    1.2 - 2.3                  2.2               1.3 – 3.5
              NGMN                                    1.4                    0.9 - 2.1                  1.4               0.8 – 2.6
              ETON                                    1.9                    1.1 – 3.1                  1.7               0.7 – 4.1

              Age 35+ years

              vs. COMP                        Relative Hazard                95% CI             Relative Hazard           95% CI

              DRSP                                    1.4                    1.0 – 1.8                  1.2               0.8 - 1.8
              NGMN                                    1.4                    0.9 - 2.3                  1.3               0.7 – 2.5
              ETON                                    0.7                    0.3 – 1.9                  0.6               0.1 – 2.3

              vs. LNG2 (30 µg EE)             Relative Hazard                95% CI             Relative Hazard           95% CI

              DRSP                                    1.2                    0.8 - 1.7                  1.1               0.7 – 1.7
              NGMN                                    1.2                    0.7 – 2.0                  1.0               0.5 - 2.1
              ETON                                    0.6                    0.2 – 1.6                  0.5               0.1 – 2.0
              *All models were adjusted for age (5-year age groups), site, and year of entry into the study
              CI = confidence interval; DRSP = drospirenone with 30 ug ethinyl estradiol; NGMN = norelgestromin transdermal patch;
              ETON =etonogestrel vaginal ring

              This study, like other retrospective observational studies published since market
              approval, shows an increased VTE risk for DRSP among All Users and New Users
              compared to older products (COMP and LNG2) and an increased ATE risk among New
              Users when compared to COMP but not to LNG2 (Table 2).
              For NGMN, the study shows an increased VTE risk among All Users and, although not
              statistically significant, the risk is higher for New Users when compared to COMP but
              not when compared to LNG2. No increased ATE risk for this product was observed
              when compared to any study comparator.
              Risk estimates comparing exposure CHCs to LNG2 are generally lower than when
              comparing to the entire COMP group. This might be explained by the smaller number of
              users in the LNG2 group. The confidence intervals, however, are not wider. The main
              difference between the two groups is that 30% of the COMP contraceptives (LNG1 and



                                                                        18

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 22 of 51




              NETA) contain lower estrogen levels (20 μg) than the exposure CHCs and may represent
              a different population of CHC users. Consequently, COMP represents a more
              heterogeneous mix of CHC users.
              The study was carefully done, is comprehensive, and all hospitalized outcomes have been
              validated. In addition, one site validated outpatient DVTs. The study was able to link all
              records to state mortality files, evaluated two different exposure cohorts (All Users and
              New Users), and the contribution of known confounders in the two very different US
              populations.
              Like other claims-based studies, however, this study is limited in that it captures only
              information available in the claims databases or in electronic medical records for the
              outcome cases. Limitations also include the absence of data on key covariates
              (obesity/BMI, smoking, personal and family history of VTE, lifetime previous use of
              hormonal contraceptives) and the inability to validate outpatient DVTs by chart review
              (except at only one site). The small number of ATEs limited the power for analyses of
              these outcomes, though the rates of these outcomes were consistent with published data.
              The Final Report does not provide specific information on the number of VTE and ATE
              deaths identified only through linkage to the death files and whether the inclusion of at
              least the CVD deaths would modify the risk estimates reported. This was an important
              question for which the information is available but which was not provided in the report.
              This information which will be requested in future analyses.
              The study achieved the objectives of the risk assessment phase of the study. The next
              sections will comment on potential patient and provider characteristics that could be
              indentified or surmised from this Final Report and others that could be explored.
              OSE/DEPI II will also comment on potential confounders that could not be addressed by
              this study.
              A key question for the FDA was why some large epidemiology studies show a negative
              VTE risk for DRSP and NGMN whereas others show an increase VTE risk? The
              following sections will attempt to answer this question.

                    4.1.1   Exposure Definitions
              Although the results of this study are consistent with other published studies that show an
              increased VTE risk for DRSP and NGMN when compared to other CHCs, the
              comparators and the exposure definitions vary across studies.
              Comparators
              Several earlier studies compared DRSP to LNG only.4,15,16,17 Others, including the FDA
              funded study, also compared DRSP to a combined CHC group8 and still others to non-
              users as well18. Another study compared DRSP to a combined CHC group only.2
              Unlike the FDA-funded study which compared NGMN both with LNG and with a
              combined CHC group, other studies compared NGMN with only one other contraceptive
              type. Two sponsor-funded nested case-control studies and their updates compared
              NGMN with a norgestimate (NGM) contraceptive containing 35 ug EE8,11,9,12,13 whereas




                                                          19

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 23 of 51




              another study compared NGMN with LNG only4. All these studies used varying
              definitions of exposure.
              Exposure Definitions
              Unlike the EURAS study1 which interviewed women about their lifetime exposures to
              hormonal contraceptives, studies using insurance claims and electronic medical records
              cannot capture information on lifetime CHC exposures and are limited to capturing this
              information in a pre-specified look-back period. Consequently many older women are
              survivors of previous exposures. Therefore, a definition of a new user usually includes
              women who are naïve users, switchers with or without a gap, and re-starters, each defined
              differently in many studies.
              Exposure definitions in the published studies referenced in this review usually included a
              first new prescription fill for the exposure CHC during the study period, with only some
              studies imposing a new user or initiator design that included only a study-contraceptive-
              free period (or gap) during the specified look-back period allowing use of non-study
              CHCs. 2, 17 Only three studies required the look-back period to exclude study and non-
              study CHCs, two of these studies evaluated DRSP only,15,17 the third was the FDA-
              funded study which evaluated both DRSP and NGMN. The FDA-funded study evaluated
              two exposure definitions; one definition basically not imposing any prior use
              requirement; the other, using a much stricter new user definition and excluded women
              with any prior CHC use in the prior six months not just the study CHCs. These two
              extreme exposure definitions using the same design for two different populations (HMO
              and Medicaid) in one study allows for a better assessment of different exposure
              definitions across analyses that evaluate risk in different population sources. The
              comparator group included several contraceptive products that contain either 20 μg, 30
              μg or 35 μg of estrogen rather than limiting to one dose as originally proposed. This
              allows for secondary assessment of patient and provider characteristics although numbers
              of exposed users are much reduced in the subsets.
              All studies, whether designed as cohort or case-control, evaluated current use of the
              CHCs although many also considered past use or duration of current use separately. The
              EURAS1 and Dinger et al16 studies were the only ones that could consider lifetime use
              because that information can only be obtained by personal interview.
              The published cohort studies1, 2 recruited first-ever users or switchers to any new study
              CHC product with one2 of these studies also imposing no previous dispensing of the
              study CHCs in the previous 6 months. Lidegaard’s 2009 study18 identified a cohort of
              contraceptive users with exposure defined as current, previous, or never (included
              former) used. VTE risk among users was compared to no use. Lidegaard’s reanalysis17
              also included a sub-analysis of new users having no CHC use in the previous 12 weeks.
              Most of these cohort studies evaluated risks for DRSP only. The only case-control
              study16 showed no increased risk with DRSP. This study, however, also interviewed
              cases and community controls to obtain CHC exposure information (current, past, or
              never use) at the index date. Therefore, differences in VTE risk cannot likely be
              attributed to differences in study design (cohort versus case-control) but more dependent
              on study investigators and their ability to capture unmeasured confounders. However



                                                         20

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 24 of 51




              unmeasured confounders can usually only be obtained with direct patient interviews
              (consenting users), possibly leading to a design that may be subject to selection bias.
              All studies that evaluated the NGMN product were case-control studies said to be nested
              and required both cases and controls to be current users (± 30 days around the index date)
              of the study contraceptives.8, 9 The FDA-funded study was the only cohort study that
              evaluated VTE, ATE, and mortality risks for both DRSP and NGMN. .
              Variations in exposure definitions alone, whether it be utilizing a new user or initiator
              definition (whether study CHC only or all CHCs) or whether an exposure gap is imposed,
              does not seem to explain the differences seen in VTE risk estimates for DRSP and
              NGMN provided that study restrictions are applied equally to both exposure groups being
              compared in the same population source. This is clearly demonstrated in the FDA funded
              study where the increased risk between DRSP or NGMN and comparators is evident in
              All Users as well as New Users. The few exceptions may be seen in Lidegaard’s DRSP
              reanalysis.17 Based on requests from the European regulators, Lidegaard reanalyzed the
              information from the Danish database and applied the requested restrictions. Although
              the relative risk estimates, compared to non-users, differed based on the restrictions
              applied (the relative risk estimates ranged from 2.0 to 6.1 for LNG and from 5.6 to 10.0
              for DRSP in the first year of exposure), the ratio of the relative risks for DRSP compared
              to LNG remained around 1.6 with 2 exceptions. The risk ratio increased to 2.2 and to 2.3
              with the inclusion of only confirmed outcome events or the imposition of a CHC-free gap
              suggesting possible differences between users of the two treatments.
              When comparing risk estimates across studies, differences observed may be the result of
              differences in population characteristics, exposure definitions, study design and/or
              comparators used. When comparing risk estimates within a study such as the FDA-
              funded study or Lidegaard’s re-analysis, however, differences in risk estimates depend
              mostly on the selection and exclusion criteria applied. But when applied consistently, to
              all treatment groups, the resulting risk estimates differ but the relative ratios between a
              study contraceptive and its comparator should not differ unless the inclusion/exclusion
              criteria represents differences in treatment for the groups compared (channeling bias).
              Therefore, caution should be exercised when comparing rates and relative risks across
              studies.




                                                          21

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 25 of 51




              4.2     KNOWN CONFOUNDERS ADJUSTED IN THE STUDY
              Population characteristics that were available for evaluation and included in the statistical
              model for the control of confounding in the FDA-funded study include age, site, and
              calendar year of entry. Interaction for age terms (or treatment differences by age) were
              significant for DRSP both for VTE and ATE (p<0.001). For example, the interaction
              terms can explain if the effect is smaller or larger for younger women. The test for
              interaction by site in New Users was significant for DRSP only at the p<0.001 level in
              the VTE analysis with COMP. Close examination of these variables and their impact on
              risk provides some insight into possible population source and user differences among
              treatment groups.

                     4.2.1   Age and Age-Specific Incidence Rates
              When comparing contraceptive products, investigators for most published studies have
              either adjusted or matched users on year of birth (exact year or five-year age groups) to
              control for this important confounder. As a result, CHC use by age cannot be
              independently examined. Investigators in the FDA-funded study chose not to pre-specify
              the age relationship. Instead, the Cox models were stratified by 5-year age intervals with
              the exact age included as a continuous covariate in the regression model to provide
              additional control for potential residual confounding within the age strata. This provided
              tight control for age, freed the investigators from having to pre-specify the nature of the
              relationship between age and outcomes in the regression models, but also allowed for the
              independent evaluation of the age effect. Several differences across study CHC groups
              are worth noting.
              First, the age-specific VTE and ATE incidence rates increased with age for all
              contraceptive products examined in this study (Appendix 1). This was true for both New
              Users and All Users. The magnitude of the difference in the increase of incidence rates
              between the New User and All Users also increased with age suggesting that older New
              Users may be at greater risk than younger New Users. For users in the age-group 10 to
              24 years, the difference between the DRSP incidence rate per 10,000 for New Users and
              All Users is only 1.4 whereas for women 35 to 44 years it is 2.6 and for women 45 to 55
              years it is 13.6. For LNG2, the comparable differences are 0.0, 5.6, and 9.6 respectively.
              The increase in rate differences is also seen for COMP: 0.3, 7.3, and 6.3 respectively.
              Secondly, as can be seen in Table 4 below, the mean age for women filling prescriptions
              for DRSP, NGMN and ETON at all sites combined is lower than the mean age for either
              COMP or LNG2. Only 38% of the COMP users at the KP sites but over 60% of the
              Medicaid users were younger than age 25 years. These slight differences in the mean age
              of study cohorts reveal more significant age differences in the groups being compared.
              The Medicaid sites had proportionally more (73%) women age 10 to 24 years prescribed
              NGMN compared to the KP sites but the proportion prescribed DRSP and ETON who
              were young was also high (66%) compared to KP sites.




                                                           22

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 26 of 51




              Table 4: Mean age at first prescription of study contraceptive products (CHC)
              and proportion of users younger than 25 years by site (Summary of Table 4a1-3
              Final Report 111022v2)
                                All sites                KP Sites             Medicaid Sites
              CHC       Mean age Age: 10-24 (%) Mean age Age: 10-24 (%) Mean age Age: 10-24 (%)
              DRSP           25.9       50.0          26.3         47.7          22.9         65.6
              NGMN           23.6       52.5          26.6         44.6          22.0         72.8
              ETON           25.8       50.3          27.7         39.0          23.3         65.6
              LNG2           27.9       42.1          28.7         38.2          23.8         62.1
              COMP           27.7       44.7          29.2         37.8          22.8         67.6

              Table 5 shows that the age distribution of users at the KP site, however, is more aligned
              with the age distribution of a nationally projected US population of CHC users identified
              from the SDI database (Appendix B). As noted previously in the FDA-funded study, the
              Medicaid user population was much younger than the KP users but that is likely due to
              the fact that Medicaid covers medical needs of a young population in general.19 When
              information from the two sites is combined, the combined population, although slightly
              younger than the population represented by the nationally projected data, is more
              representative of users from the general US population.
              Also of interest is the greater differences observed in the age distribution of the single
              CHC product types (see Table 5 or Appendix C in this review for all products) compared
              to the combined comparator products (COMP). For example, there is a higher proportion
              of older LNG2 users than NGMN users regardless of database used but that difference is
              more evident when comparing Medicaid users to KP users or to a nationally projected
              population of users. Although the differences observed only address age differences, age
              differences may be a proxy to other population differences as well. By matching DRSP
              initiators to other CHC initiators on propensity probability scores using insurance
              information from the 6 months prior to CHC initiation, Seeger2 may have adjusted for
              these differences.
              Consequently, conclusions reached about the safety of CHC products derived by
              comparing results across studies should be believed only after it is determined that the
              populations being treated are similar.




                                                             23

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 27 of 51



                            Table 5: Distribution of CHC Use by Age Group, FDA-funded Study
                            (2001-2007 All Users) Compared to US Projected Total Prescriptions (SDI
                            2002-2007, Tables 4 a1 to a3, Final Report 111022v2).
                                                                    FDA-
                                           Age Group               funded
                                                           SDI*     Study       KP**      Medicaid
                            NGMN           0-25 years          47.6       62.5         44.6          72.8
                                           26-34 years         34.5       29.2         39.9          23.2
                                           35+ years           17.5        8.3         15.6           4.1

                            DRSP_30        0-25 years          44.3       50.0         47.7          65.6
                                           26-34 years         31.0       34.7         35.9          26.8
                                           35+ years           24.5       15.2         16.5           7.6

                            COMP           0-25 years          41.4       44.7         37.8          67.6
                                           26-34 years         31.2       31.9         31.4          24.2
                                           35+ years           27.2       23.4         28.1           8.1

                            LNG2           0-25 years          28.8       42.1         38.2          62.1
                                           26-34 years         31.6       34.6         35.7          28.8
                                           35+ years           39.4       23.3         26.1           9.0
                            *Source: SDI Vector One®: National, Years 2002-2010 Data Extracted September
                            2011 (only years 2002-2007 shown).
                            **KP = Kaiser Permanente

                    4.2.2    Incidence Rate Comparisons
              One objective of the FDA-funded study was to assess the incidence of ATE, VTE, and
              death among contraceptive users. For All Users, the overall incidence rate per 10,000
              woman years was 6.96 for VTE; 0.67 for AMI, 0.87 for ischemic stroke, 0.46 for CVD
              mortality and 2.97 for all cause mortality. In this study, the incidence rates were higher
              for New Users (Appendix B in Final Report) compared to All Users.
              The overall VTE incidence rate reported by Lidegaard18 (4.00 per 10,000 person-years-)
              is lower than that reported in Table 9 of the FDA-funded study report (6.96 per 10,000).
              This is generally true for incidence rates reported by other investigators as well although
              some report age-specific rates only. 20 Other investigators only report product-specific
              incidence rates.1,8,9,28 differences in what rate is reported makes direct comparisons
              challenging. To further complicate comparisons, some investigators report only crude
              incidence rates1, 18 whereas others,2,8 also report adjusted rates such as was done for the
              FDA-funded Study. Variables included in the models for adjustment, however, vary
              across studies although most include age. The incidence rates for the FDA-funded Study
              were adjusted for age, site and calendar time.
              Venous Thromboembolic Events (VTE)
              When reported, age-specific rates increase with age but the rate of increase in some of the
              published studies is less than that observed in the FDA-funded Study. Lidegaard’s18
              overall VTE unadjusted age specific incidence rates increase from 3.0 per 10,000 for
              women age 20 to 24 years up to 6.6 per 10,000 person-years for women age 40 to 44
              years. In the FDA-funded Study, the DRSP age-specific incidence rates for the All User



                                                                  24

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 28 of 51




              comparator group increase from 3.4 per 10,000 for the 10 to 24 year age group to 27.4
              per 10,000 for women 45 to 55 years. For NGMN, the age-specific incidence rates per
              10,000 increase from 5.6 for users 10 to 24 years up to 62.0 for women 45 to 55 years.
              The age-specific VTE incidence rates per 10,000 among the All User in the FDA-funded
              study’s comparator group are lower and range from 2.8 in women 10 to 24 years up to
              16.1 in women age 45 to 55 years. These incidence rates are more comparable to those
              reported by van Hylckama Vlieg (3.7 per 10,000 in women < 30 years up to 13.3 per
              10,000 in women age 40 to 50 years)20.
              Product-specific VTE incidence rates from published studies are similar to those for the
              FDA-funded study for some products and much lower for others. For DRSP (Table 6),
              Lidegaard18 reported a crude incidence rate of 9.1 per 10,000 for DRSP, 8.0 for LNG and
              5.2 for other contraceptives compared to the FDA-funded Study. The FDA-funded study
              reported age and site adjusted VTE rates per 10,000 for All Users of 10.2 for DRSP, 6.6
              for LNG2, and 6.0 for all comparators (Table 10 b of the Final Report) although Seeger
              reported adjusted rates per 10,000 of 13.3 for DRSP and 14.0 per 10,000 for other
              contraceptives (rates for New Users are higher in the FDA-funded study). Rates reported
              by Seeger2 were adjusted for age, calendar time, health plan, history of oral contraceptive
              use, health service consumption, and chronic medical conditions identified at baseline. In
              addition, the investigators note that these rates could include women with continuing
              preexisting conditions. Crude incidence rates among new users were also reported by
              Parkin15 for the GPRD study which represents use in the United Kingdom and are much
              lower than other reported rates: 2.3 per 10,000 for DRSP and 0.9 per 10,000 for LNG
              with an adjusted risk ratio of 2.7 (1.5-4.7).
              Table 6 Incidence rates per 10,000 person-years - DRSP
                                                 All Users                       New Users
              Contraceptive                 18              2     FDA**           15       FDA
                               Lidegaard*         Seeger**                 Parkin
              DRSP                   9.1                13.3        10.3       2.3          13.6
              LNG                    8.0                   --        6.5       0.9           9.1
              Other                  5.2                14.0         5.9                     8.4
              DRSP = drospirenone with 30 ug EE; LNG = levonorgestrel
              *Crude incidence rates
              ** Adjusted rates

              For NGMN (Table 7), however, published VTE incidence rates were lower than those
              reported in the FDA-funded study likely due to the differences in study design (case-
              control deemed nested compared to a cohort). Cole8 reported an age-adjusted VTE
              incidence rate per 10,000 of 4.1 for NGMN and 1.8 for NGM. The comparable rates per
              10,000 in the FDA-funded study were 9.8 for NGMN and 6.0 per 10,000 for the
              combined comparators which include NGM. Using the PharMetrics database, Jick9
              reported rates per 10,000 of 5.3 for NGMN and 4.2 for NGM. In another study28
              comparing NGMN with LNG, the PharMetrics incidence rates per 10,000 were 5.6 for
              NGMN and 3.8 for LNG. These rates differed with her use of MarketScan database: 2.5
              per 10,000 for NGMN and 2.0 per 10,000 for LNG. For both Cole and Jick studies,
              incidence rates were only reported with the initial study report and not updated in the
              follow-up analyses.




                                                                  25

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 29 of 51



              Table 7 Incidence rates per 10,000 person-years - NGMN
                                             All Users                             Jick28
                                         8
              Contraceptive        Cole*        Jick9          FDA      PharMetrics    MarketScan
              NGMN                    4.1         5.3           9.8          5.6            2.5
              NGM                     1.8         4.2            --           --             --
              Other                    --          --           6.0           --             --
              LNG                      --          --           6.6          3.8            2.0
              NGMN – norelgestromin patch; NGM – norgestimate with 35 ug EE; LNG – levonorgestrel
              * Adjusted rates

              It is noteworthy that incidence rates for all comparators are always lower than those for
              the newer products. Nonetheless, although differences in incidence rates could be
              attributed to differences in products used or differences in study design (cohort for DRSP
              and case-control for NGMN) and case selection, differences reported by Jick’s analyses
              using a similar study design with two different populations (Pharmetrics and Marketscan)
              underscore the importance of considering differences in population sources selected for a
              given study. The FDA-funded study also emphasizes the importance of population
              source since the analyses showed an interaction by site. The KP site captures information
              from an HMO population compared to the Medicaid population at the other sites.
              Arterial Thrombotic Events (ATE)
              There are fewer published reports of ATE incidence rates and these are limited to the
              sponsor funded studies for both DRSP and NGMN. In the EURAS study, Dinger1 reports
              crude ATE incidence rates per 10,000 of 0.7 for DRSP, 2.9 for LNG, and 1.7 for other
              contraceptives. This compares to age- and site-adjusted incidence rates per 10,000 in the
              FDA-funded study’s of 1.1 for DRSP, 1.6 for LNG2, and 1.4 for other comparators.
              With the exception of other contraceptives, the CHC age-adjusted ATE incidence rates
              are generally higher than those reported in the EURAS study. As noted for VTE, the
              incidence rates for the i3 Ingenix8 and Jick9 studies were presented only in the initial
              report and not in the follow-up reports and the number of initial ATE events were too few
              to allow meaningful comparisons in the initial report. Although each study was extended
              for two years to obtain information on additional ATE events, risks estimates were
              reported as odds ratios in the updated reports but incidence rates were not updated with
              the additional data. This may be explained by the fact that the basic design of the NGMN
              studies was more of a case-control design although it was reported as a nested and
              obtaining incidence rates was mostly an after thought that could not be easily updated
              with the follow-up data.
              Mortality
              The EURAS study was the only published study reporting on all-cause mortality
              incidence. Dinger1 reported a crude mortality incidence rate per 10,000 of 1.4 for DRSP,
              2.5 for LNG, and 1.7 for other contraceptives. The FDA-funded Study reported an all-
              cause mortality rate per 10,000 of 2.4 for DRSP, 4.5 for LNG2, and 3.5 for other
              comparators.
              For NGMN, the FDA-funded study is the only one reporting an incidence mortality rate.
              The NGMN age-adjusted mortality rate per 10,000 was 3.7 compared to 4.5 for LNG2
              and 3.5 for the combined comparators.


                                                                  26

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 30 of 51




              The FDA-funded Study is also the only study reporting on adjusted CVD mortality
              incidence rates. The CVD mortality rate per 10,000 was 0.13 for DRSP, 0.07 for
              NGMN, 0.48 for LNG2 and 0.60 for all comparators.
              The all-cause and CVD mortality rates in these studies are higher for the LNG and other
              comparator products than for DRSP or NGMN. Whether this is due to an inherent
              increase risk for LNG when using the product or whether it reflects channeling bias by
              medical providers who prescribe a perceived safer product to high risk women remains
              unknown.
              Of significant interest both in the EURAS study1 as well as the FDA-funded Study,
              incidence rates for ATE and mortality rates (all-cause and CVD deaths) were higher in
              the LNG/LNG2 group than for DRSP or NGMN. Whether the higher incidence rates
              represent a truly higher risk of cardiovascular events and death among LNG/LNG2 users
              or whether prescribers channel the perceived safer LNG/LNG2 products to higher risk
              women remains to be evaluated.
              When comparing incidence rates (or any rates) across studies, it is important to note
              population and database differences as well as the evaluation methods used by the
              investigators (e.g. crude or adjusted rates). But even when comparing studies conducted
              by the same investigators, population differences can affect rates obtained. Jick’s28
              evaluation of the incidence rates for NGMN and LNG in the PharMetrics compared to the
              MarketScan, databases is a good example.

                    4.2.3   Site or Population Source
              The FDA-funded Study Medicaid users were on average 4.5 years younger than the KP
              users. In addition to the age differences, however, the number of users for study CHCs
              differed by site (Table 8). Medicaid women were more likely to use NGMN
              prescriptions (24%) than DRSP women (9%) and less likely to use LNG2 (15%) than KP
              women (27%). The trends were similar for All Users and New Users although New
              Users were more likely to use DRSP and NGMN than COMP. The differences in use
              across CHC types at both sites suggest that use of only one CHC type comparator, when
              evaluating VTE risk in multiple population sources, may be misleading. Type of CHC
              use varies by populations studied, as demonstrated in this study, and may be affected by
              differential prescribing, insurance formularies, and site-specific preferences. Several
              studies have evaluated prescribing patterns among European prescribers who, before
              prescribing, use indirect markers they consider relevant for differential diagnosis such as
              family history of venous thromboembolic disease (VTE), headache, smoking, age beyond
              35 years, stability of the menstrual cycle, breast tenderness, body mass index, irregular
              bleeding and acne before prescribing. 21,22 . It is unknown whether there are similar
              prescribing analyses in U.S. populations.




                                                          27

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 31 of 51




              Table 8. Number of women filling study CHC prescriptions by Site, 2001-2007 (From Tables 4a2 and
              3, Final Report 111022v2)
              All Users                            Kaiser Permanente          Medicaid           Sites Combined
                                                    Number      Percent    Number     Percent    Number     Percent
              Total                                 617,943                217,883               835,826
              DRSP                                  123,536         20.0    18,630        8.6    142,166      17.0
              NGMN                                   30,092          4.9    52,845       24.3     82,937       9.9
              COMP*                                 450,214         72.9   136,064       62.4    586,278      70.1
              LNG2*                                 165,838         26.8    33,001       15.1    198,839      23.8
              New Users
              Total                                415,654                 158,026                573,680
              DRSP                                  95,052       22.9       14,018        8.9     109,070     19.0
              NGMN                                  22,091        5.3       40,225       25.5      62,316     10.9
              COMP*                                287,320       69.1       95,831       60.6     383,151     66.8
              LNG2*                                116,787       28.1       20,524       13.0     137,311     23.9
              *All LNG2 users are included in COMP therefore percent total add to more than 100.0

                    4.2.4   Exclusions
              Published studies differed in which women were included in the study. The two DRSP
              sponsor-funded studies1,2 did not exclude any women for any reason from the cohort.
              The only women excluded from the EURAS study were those that refused participation.
              The Seeger study matched each DRSP initiators to two other non-DRSP initiators using
              propensity probabilities. It should be noted that there were 428 (2%) of DRSP initiators
              that could not be matched and were therefore excluded from the cohort analysis. Other
              studies18,20 including the FDA-funded study and studies reporting on NGMN4,5,8,
              excluded prior to cohort assembly or case and control selection, users who were pregnant
              or had serious health conditions such as cancer, history of cardiovascular disease, and
              renal failure. Finally, other studies evaluated8 or excluded 9,10,12,13,28 users who had any
              conditions associated with a high risk of VTE and considered only non-fatal, idiopathic
              VTE cases for analysis. Some of the exclusion or censoring criteria were also applied
              after cohort entry. These exclusions, if applied equally to each treatment group, do not
              necessarily bias the study results but may affect the interpretation when results are
              compared across studies if studies being compared apply different exclusion criteria. A
              good example is seen in the Lidegaard reanalysis.17 With no exclusion, the risk estimates
              during the first year of use was 5.2 (95% CI - 2.2-12.6) for LNG and 8.5 (95% CI - 6.0-
              11.9) for DRSP. With exclusions implemented, the risk estimates increased to 6.1 (95%
              CI - 2.7-13.6) for LNG and 9.8 (95% CI - 7.1-13.5) for DRSP. Although the risk
              estimates increase when the exclusions are applied, the overall DRSP/LNG risk ratios for
              both are exactly 1.6. Therefore, if comparisons between studies rely solely on absolute
              risk estimates, than comparisons may be misleading. If comparisons are made using
              incidence or risk ratios, differences in estimates are less likely to be misleading if only
              exclusion criteria are considered.




                                                               28

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 32 of 51




                    4.2.5            Time Trends
              Although the FDA-funded Study did not report on changes in use over time, the analyses
              did adjust for calendar year. The study report also presents information on length and
              duration of CHC current use.
              Although the FDA-funded study report did not present use information on time trends,
              nationally projected information from SDI Vona (Figure 1) shows the total number of
              dispensed prescriptions nationwide for the study contraceptives by year beginning in
              2002 through 2010. Dispensed prescriptions for DRSP were increasing during the study
              period (January 1, 2001 through December 31, 2007) whereas dispensed prescriptions for
              LNG2 remained relatively steady. The later decreases in dispensed prescriptions for
              DRSP that begins in 2007 may be related more to the introduction of other drospirenone
              contraceptives to the market than to adverse publicity. Papers questioning the safety of
              DRSP were first published in 2009. Dispensed prescriptions for NGMN were increasing
              until 2005 then decreased to the LNG2 levels by 2007, the decrease for this product was
              likely due to adverse publicity. Trends for the COMP prescriptions were higher than
              DRSP or NGMN mostly driven by prescriptions for NGM between 2002 and 2004 and
              for NETA beginning in 2009. Prescriptions for the study products combined, however,
              represent less than 25% of total CHC prescriptions. With the exception of COMP in the
              early years of the study, dispensed prescriptions for all study contraceptives did not
              exceed 20% of the total combined hormonal contraceptive market. Differences in use
              over time, at least in the US, mandates the importance that calendar time be considered in
              any analyses. Incidence rates and hazard ratio results in the FDA-funded study were all
              adjusted for age, site, and calendar time. Other studies considered the time effect mostly
              by matching on year of birth, index date, or time or enrollment in the clinical practice.
                   Figure 1: Total Prescriptions of FDA-funded Study Contraceptives by Year

                                                           35.0%
                             Percent of Total CHC Market




                                                           25.0%


                                                           15.0%


                                                           5.0%


                                                           -5.0%   2002 2003 2004 2005 2006 2007 2008 2009 2010

                                                                        NGNM      DRSP_30      LNG2     COMP

                        Source: SDI Vector One®: National, Years 2002-2010 Data Extracted September 2011.

                    4.2.6            Duration of Use
              Although DRSP and NGMN were both approved in 2001, persistency or average
              duration of use among women in this study is longer (268 days) for DRSP than for


                                                                                   29

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 33 of 51




              NGMN (177 days) and comparable to COMP (236 days) and LNG2 (259 days).
              Persistency for the products included in COMP also varies and range from 184 days to
              259 days. DRSP had the largest proportion (21.7%) of New Users continuing use for
              more than 365 days. Consequently, comparison of ATE, VTE, and mortality risks by
              duration of use between NGMN and COMP or LNG2 may be unreliable for any time
              period longer than 180 days (6 months). Questions on whether the low NGMN
              persistency in this study is the result of adverse publicity, problems (such as adverse
              events and acceptability) with the product, or whether it is an enrollment artifact remains
              unresolved (continuous enrollment in Medicaid may be of short duration due to the
              nature of the benefit design and eligibility criteria). Low persistency for NGMN product,
              however, has been reported elsewhere.23,24

                             Table 9: Mean Number of Days and Proportion of New Use by Study
                             Combined Hormonal Contraceptives (CHC), All Sites 2001-2007
                             (Adapted from Table 5, Final Report 111022v3)


                             CHC         Mean (days)     % < 90 days          % >365 days
                             DRSP             268.3          18.6                21.7
                             NGMN             176.6          37.3                11.4
                             ETON             167.4          34.9                 9.8
                             LNG2             258.6          18.6                19.9
                             COMP             236.3          21.4                17.2

                     4.2.7   Duration of Use: Comparison of VTE Risk
              When comparing DRSP to COMP, the hazard ratios for VTE among New Users show an
              statistically significant increased risk for DRSP for use less than 3 months among (HR
              1.9; 95% CI - 1.2-3.0) and a non-statistically significant but elevated risk for NGMN (HR
              - 1.6; 95% CI - 0.9-2.8) during the same period of use. Statistical significance is
              reversed, however, when using LNG2 as comparator (DRSP = HR 1.6; 95% CI - 0.9-2.7;
              NGMN = HR - 2.5; 95% CI - 1.4-4.5).
              The risks are lower for use between 3 to 6 months for all study products but only for
              DRSP when compared to COMP. Risk estimates for duration of use for 12 months or
              longer are unreliable due to the decrease in number of exposure episodes lasting this long
              among New Users of DRSP, NGMN, COMP and LNG2. Although the risk estimates do
              not necessarily change direction, whether one interprets the results as a statistically
              significant different or not, the results are heavily dependent on the comparator used as
              well as changes in use over time for each product.

              4.3     OTHER POTENTIAL CONFOUNDERS AND PRESCRIBING PATTERNS
              All approved CHCs are effective in preventing pregnancy. Therefore which CHC
              formulation is prescribed may depend on patient preferences, existing health conditions,
              prescriber knowledge and preferences, and economic factors that include reimbursable
              products and insurance formulary restrictions. The current study captures some but not
              all of these potential confounders, some of which may influence the results observed in



                                                             30

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 34 of 51




              the FDA-funded and all other studies. Although not always measured, these potential
              confounders and their potential impact on observed risk estimates cannot be ignored.

                    4.3.1    Measured Covariates
              Although the investigators for the FDA-funded study included some known
              cardiovascular risk factors in the ATE analytic models, other covariates, known to predict
              VTE risk in users compared to non-users, were tested individually for possible inclusion
              in the VTE analytical models. Because none of these covariates changed the risk
              estimate by 10% or more, none were included in the final analysis. The same observation
              was reported by investigators for the i3 Ingenix DRSP and NGMN studies. Nonetheless,
              the CHC Final Report provides a summary of these covariates in tables 7a (New Users)
              and 7b (All Users). The same information is also provided in Appendix B for New Users
              separately by age group 10-34 years, 35-55 years (Table 10). Although none of the
              covariates contributed to a 10% change in the analytical models for the entire study
              cohort, some covariates such as acne, premenstrual tension, and potassium sparing
              diuretics were present more frequently in DRSP users and particularly in New Users
              younger than 35 years of age, the group with the higher VTE risk in this study. No
              covariate was present as prominently for NGMN although there was a tendency to have
              more New Users with codes for heart disease, coagulopathy, migraine, and drug
              dependency among younger users (< 35 years of age) suggesting possible prescribing
              differences and channeling.
               Table 10: Proportion of Study CHC Users with Select Covariates by Age Groups and Study
                      Contraceptives, All Sites 2001-2007.
               Covariates                                          All ages        Age 10-34 Age 35-55
                                                             New Users All Users New Users New Users
               Acne                                     DRSP       4.2         4.3        4.6        1.9
                                                        NGMN       0.7         0.9        0.7        0.4
                                                        COMP       2.1         2.5        2.5        0.8

               Premenstrual Tension                  DRSP            0.2       0.2       0.1         0.7
                                                     NGMN            0.0       0.1       0.0         0.0
                                                     COMP            0.1       0.1       0.1         0.3

               Diuretic K sparing                    DRSP            0.9       1.2       0.7         2.0
                                                     NGMN            0.4       0.6       0.3         1.7
                                                     COMP            0.8       1.2       0.4         2.2

               Polycystic ovarian syndrome (PCOS)    DRSP            0.0       0.0       0.0         0.0
                                                     NGMN            0.0       0.0       0.0         0.1
                                                     COMP            0.0       0.0       0.0         0.0
              Although not captured in the FDA-funded study, other gynecological disorders besides
              menstrual disorders may also be responsible for an increase VTE risk. The NGMN
              extension study completed by i3 Ingenix report a lower VTE risk when adjusting for
              gynecological disorders (OR 1.5; 95% CI 0.7-3.6)25 for the extension year 2005-2006
              compared to the unadjusted VTE risk (OR 2.1; 95% CI 1.2-3.6) for the same extension


                                                          31

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 35 of 51




              year 2001-2006 and a five-adjusted VTE risk (OR of 2.1; 95% CI 1.2-3.3) which
              accounts for matching and initiator status26 Although it could be argued that comparing
              risk estimates from different years is misleading, the interim report27 does provide the
              VTE risk estimates for only the 2005-2006 year (OR 2.1; 95% CI 1.2-3.6). This risk
              estimate is similar to that reported for the whole study.
              The BCDSP investigators, in their 2010 manuscript,28 provided univariate risk estimates
              for the covariates selected for analysis. When comparing currently exposed (NGMN and
              LNG) cases and controls, gynecological disorders (menstrual disorders, endometriosis,
              uterine fibroids) showed a twofold increased risk of VTE in the MarketScan database
              (OR 2.0; 95% CI 1.2-3.5) although this was not seen in the PharMetrics database (OR
              1.2; 95% CI 0.5-3.2).

                    4.3.2   Prescribing Patterns
              The Society of Obstetrics and Gynecology of Canada (SOGC) Clinical Practice
              Gynecology Committee (whose guidelines were approved by the Executive and Council
              of the SGOC)29 suggest that because newer products tend to be prescribed to women who
              already have VTE and ATE risk factors, occurrence of outcomes may be selectively
              biased towards certain products, giving a misleading impression of risk. If this statement
              is true for many CHC prescribers, any resulting epidemiologic analyses should seriously
              consider and adjust for potential channeling bias. This statement is also consistent with
              the observation that the newer (at study initiation) products, at least in the more recent
              published studies and the FDA-funded study, are nearly always associated with an
              increased risk of thrombotic and thromboembolic events when compared to older
              products. The FDA-funded Study was initiated to begin a deeper examination of these
              concerns.
              The literature assessing prescribing patterns, however, is overwhelmingly European and
              describes prescribing patterns of European clinicians who may have different prescribing
              patterns than US clinicians. Nonetheless, the findings by Bitzer and colleagues21 are
              worth considering. The authors note that Swiss gynecologists and general practitioners
              use indirect markers for differential prescribing. The most relevant criteria were family
              history of VTE, headache, smoking, stability of the menstrual cycle, breast tenderness,
              body mass index, irregular bleeding, age beyond 35 years and acne. The 20 μg EE
              dosage was preferred for women older than 35 years, those smoking more than 15
              cigarettes per day, those with a family history of VTE, and those complaining of breast
              tenderness or headache. The 30 μg EE dosage was preferred for patients with a history of
              irregular bleeding, a family history of osteoporosis, expected poor compliance and acne.
              With the exception of the Dinger and the Vlieg studies where investigators were able to
              interview the women, all other studies (including the FDA-funded study) rely on
              information captured in claims or electronic databases. Therefore information on family
              history of VTE, headache, smoking, stability of the menstrual cycle, breast tenderness,
              body mass index, irregular bleeding is not readily available or available only for
              hospitalized cases. Information on irregular bleeding, poor compliance, acne and other
              diagnosed conditions may be available but are frequently not captured.




                                                         32

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 36 of 51




                    4.3.3   Unmeasured Covariates
              As suggested in the previous section, serious consideration needs to be given to the
              possibility for channeling bias when comparing progestin types. Both the 2004 European
              Society of Human Reproduction and Embryology (ESHRE) Workgroup30 and the 2010
              American College of Obstetricians and Gynecologists Guidelines31 address the non-
              contraceptive benefits of hormonal contraceptive use, summarize scientific studies that
              support these benefits, and provide prescribing recommendations. The potential benefits
              of interest that may influence the results of this and other epidemiologic studies include
              use of hormonal contraceptives to treat menorrhagia (heavy menstrual bleeding),
              dysmenorrhea (painful menses), premenstrual syndrome, acne or hirsutism, bleeding due
              to leiomyomas, pelvic pain due to endometriosis, and menstrual cycle regulation. Some
              CHCs are approved for treatment of acne (DRSP and NGM) and PMDD (DRSP)
              although approval of DRSP for treating these conditions (in addition to contraception) is
              very recent (2006-2007). ESHRE and ACOG Guidelines30,31 and other published reports
              mention the anti-androgenic benefits of DRSP and desogestrel for treating these
              conditions which could possibly lead to channeling bias. The FDA-funded Study did not
              capture information on many of these conditions during the risk assessment phase other
              than acne, polycystic ovary syndrome, migraines, dysmenorrhea, and premenstrual
              tension. The presence of these health conditions by themselves does not necessarily bias
              the results of the study even if present disproportionally across treatments being
              compared unless they also increase the woman’s risk of having a thrombotic or a
              thromboembolic event. Information on the VTE risk for these women, however, is scant.
              The FDA-funded Study (and most postmarketing studies) however, identified users of
              study CHCs from claims databases or electronic medical records. Therefore, they very
              likely would capture the experience of all CHC users, not just that of women who use
              CHCs mostly for contraception. If women using CHCs mostly for the non-contraceptive
              benefits of CHCs are at increased risk of VTE by nature of their condition, and if specific
              CHC products are preferred in treating those conditions (channeling), then differences in
              risk estimates observed between the CHC products may be attributed to a specific
              product but would likely be the result of the health condition.
              Acne, hirsutism, alopecia and PCOS: There is no reason to believe, based on the
              available literature, that the presence of acne by itself places a woman at greater risk for
              VTE. Acne, however, is thought to be present in about 10 to 34% of women with
              polycystic ovary syndrome (PCOS)32 and is one of the symptoms, in addition to hirsutism
              and alopecia (conditions not captured in the FDA-funded Study) frequently associated
              with PCOS. PCOS women tend to be overweight and possibly at increased risk of
              experiencing a VTE (1.8; 95% CI 1.1-2.9) when compared to women without PCOS33.
              Based on the results of the Chuan study, it remains unclear whether this increase in risk
              was solely a treatment effect, due to the disease, or an effect of both disease and
              treatment. Spironolactone is one product used for treating acne in these women and
              hormonal contraceptive use is recommended while on spironolactone treatment32.
              Although there were very few women with a diagnosis of PCOS in the FDA-funded
              Study (Table 10), given that the drospirenone in DRSP is known to have anti-androgenic
              activity and that DRSP is also a hormonal contraceptive, it is highly likely that this
              product would be preferentially prescribed to women whose acne, as determined by their


                                                          33

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 37 of 51




              health care providers, might be a marker for developing PCOS. Whether women with
              PCOS are at increased risk of VTE is not clear. The 2010 Guidelines31 summarize two
              small randomized clinical trials (RCT) that demonstrated DRSP and the third generation
              desogestrel benefits in treating acne and hirsutism were as effective as other CHC
              products compared.
              In the FDA-funded Study, acne was present twice as frequently among DRSP users than
              COMP users despite the fact that COMP also included an NGM product approved for the
              treatment of acne. What proportion of women with acne using DRSP in the FDA-funded
              study that also had hirsutism and/or alopecia is unknown at this time.
              Menorrhagia and Bleeding
              The ESHRE guidelines30 note that approximately 10 % of fertile women suffer from
              menorrhagia and menstrual blood loss. Anemia could be present if the blood loss is
              severe. Treatment benefits with use of CHCs containing 30 to 35 ug EE have been
              reported to reduce bleeding by as much as 50%. Very few studies, however, have
              evaluated the risk of VTE among menorrhagic women. In a case-control study,
              Sundström34 noted an association between an increased VTE risk and recent diagnosis of
              anemia or hemoglobin values less than 11.5 g/dl (odds ratio 2.2; 95% confidence interval
              1.0-4.9). The results suggested that a diagnosis of anemia or having low hemoglobin
              levels during 14 days before or after a record of menorrhagia could be a predictor of
              disease severity as well as susceptibility to VTE. Other confounders, however, were also
              observed in this study since cases also had a high BMI and were likely to be smokers.
              The Guidelines31,30 note that all CHCs (LNG, desogestrel) may provide short term
              benefits in reducing bleeding but that continuous or extended use CHCs may be most
              beneficial. The FDA-funded Study did not capture information on menorrhagia.
              Migraines
              According to the SOGC 2010 Guidelines31, menstrual migraines (with no aura) occur in
              8% to 14% of reproductive age women. These migraines are experienced exclusively at
              the time of menstruation with very few also occurring at ovulation. The Guidelines
              summarize studies that show the benefit of extended cycle or continuous hormonal
              contraceptives. The Guidelines and others35, however, caution about use of combined
              hormonal contraceptives for migraines due to the possible increase risk for a experiencing
              a cerebrovascular stroke.
              The FDA-funded Study shows a higher proportion of younger women with a code for
              migraine with NGMN (2.1%) and ETON (2.5%) than COMP (1.9%) or DRSP (1.9).
              IMS Pharmetrics –Non-contraceptive Diagnoses
              It is unclear what proportion of CHC users is prescribed CHCs for non-contraceptive
              benefits in addition to their contraceptive benefit. Information from the FDA-funded
              study captured only some of these associated diagnoses and it is also not representative of
              the US population. To obtain a better understanding on whether use of CHCs for related
              non-contraceptive indications could be an important confounder in a larger US




                                                          34

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 38 of 51




              population (PharMetricse), we examined recorded diagnoses within 30 days of a first
              CHC prescription close to the same time period (2002 and 2007) as the FDA-funded
              study. The same new user exposure definition was applied to the selected cohort and the
              same CHC products were selected using the FDA-funded study’s NDC numbers.
              In reviewing information from this US database, 252,943 unique patients were identified
              that filled a prescription from any CHC drug class. After selecting CHCs with the same
              NDC number in the FDA-funded study, and selecting only women who were incident
              users (no CHCs in the prior six months), 38,872 (15.4%) users were selected for
              evaluation. Diagnoses of interest, representing possible non-contraceptive indications for
              use, were examined. Only the first diagnosis of interest that occurred within 30 days of
              the first CHC prescription drug claim was identified. Among the incident cohort, NGM
              was used more frequently (32%) followed by DRSP (19%), NGMN (15%), and LNG1
              (13%).
              In this population, there were 4,946 diagnoses of interest temporally associated with first
              new use of the study CHC. Although all study CHCs had temporally associated
              diagnoses of interest, DRSP and NGM were dispensed more frequently to women with
              codes for all conditions except menorrhagia (heavy bleeding). Women with codes for
              PCOS, PMTS, and hirsutism were more frequently taking DRSP (Table 11).
              Table 12 shows the distribution of codes for the selected conditions among women
              dispensed each CHC. Again, all CHCs were associated temporally with all selected
              conditions although DRSP was more frequently temporally associated with PCOS,
              PMTS, and hirsutism. The older CHCs, on the other hand, were temporally associated
              more with dysmenorrhea (pain) and menorrhagia (heavy bleeding) although DRSP was
              dispensed just as frequently with codes for dysmenorrhea. The study CHCs were more
              frequently associated temporally with PCOS, dysmenorrhea, hirsutism, and acne in users
              younger than 35 years of age than older users. Although these diagnoses have not been
              validated (e.g. medical charts obtained to determine that these women indeed meet a case
              definition for these disorders), these data are suggestive of differential prescribing of
              contraceptives to women with and without these conditions, particularly for younger
              women.
              In the FDA-funded study, more women dispensed DRSP had codes for acne (4.3%) and
              PMTS (0.2) compared to COMP (2.5% acne and 0.1% PMTS) whereas more women
              dispensed NGMN had codes for PCOS (0.04%) than COMP (0.01%). Hirsutism was not
              captured. These proportions are lower than those observed in PharMetrics (Table 12).




              e
                  IMS Health, IMS Health LifelinkTM, 1/1/2002 to 12/31/2007.



                                                                   35

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 39 of 51




              Table 11. Distribution of study CHCs (%) for Selected Health Conditions, 2002-
              2007

                               PCOS        Pain*       PMTS**        Bleeding*      Hirsutism        Acne

                                 100.0      100.0          100.0        100.0             100.0       100.0
              DRSP                47.6        18.6          33.2         16.7              47.4        24.4
              NGM                 22.9        29.0          17.3         14.5              26.6        49.3
              NGMN                 5.9        14.1           7.3          8.3               8.4         6.5
              ETON                 3.1         3.0           5.9          5.2               2.0         3.6
              NETA                 6.1        10.8          10.7         18.8               2.6         3.8
              LGN2                 3.8         8.3           8.0          7.3               3.3         4.0
              LGN1                10.7        16.3          17.7         29.2               9.7         8.5
              Source: IMS Health, IMS Health LifelinkTM, 1/1/2002 to 12/31/2007
              CHC – all-time use of study combined hormonal contraceptive;
              Dx – diagnosis occurring within 30-days of first CHC prescription date (index date);
              PCOS – polycyctic ovarian syndrome;
              * pain - dysmenorrhia; bleeding - menorrhagia
              ** PMTS – premenstrual tension syndrome
              Table 12. Distribution (%) of Selected Health Conditions among study CHCs,
              2002-2007

                               PCOS        Pain*       PMTS**        Bleeding*      Hirsutism        Acne

              DRSP                  4.4        11.2           2.3         0.4               1.7         8.2
              NGM                   1.0         8.8           0.6         0.2               0.5         8.2
              NGMN                  0.6         8.9           0.5         0.2               0.3         2.2
              ETON                  0.8         4.6           1.1         0.3               0.2         3.2
              NETA                  1.1        12.3           1.4         0.8               0.2         2.5
              LGN2                  0.8        11.5           1.2         0.4               0.3         3.1
              LGN1                  1.1        11.0           1.4         0.8               0.4         3.3
              Source: IMS Health, IMS Health LifelinkTM, 1/1/2002 to 12/31/2007
              CHC – all-time use of study combined hormonal contraceptive;
              PCOS – polycyctic ovarian syndrome;
              * pain - dysmenorrhia; bleeding - menorrhagia
              ** PMTS – premenstrual tension syndrome

              In conclusion, the IMS data show possible prescribing preferences or channeling for non-
              contraceptive benefits may exist in the U.S. Whether channeling effects are seen in other
              study populations remains to be evaluated.

              4.4     UNMEASURED BUT SUSPECTED CONFOUNDERS
              Information on age, duration of current product use, and selected covariates
              (dysmenorrheal, acne, migraines, and premenstrual tension) were available for evaluation
              in the FDA-funded study and provided in the Final Report. Information on other
              concomitant diagnoses such as anemia, menorrhagia, endometriosis, and hirsutism might
              be available but was not collected. Unfortunately, other likely important variables, noted
              in the previous sections, such as body mass index (BMI), smoking, lifetime contraception
              use, and family and personal history of VTE were unavailable for this analysis. Those




                                                                       36

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 40 of 51




              potential important confounders were also not available for most of the DRSP published
              postmarketing studies and all the published NGMN studies and remain a concern.
              There were two postmarketing studies required by the FDA or European regulatory
              agencies that reported no increase VTE risk between DRSP and LNG or other progestins.
              The studies were able to obtain information or address the important confounders not
              available in claims databases or electronic medical records either by direct interview with
              the women1 or by matching on the probability of having similar baseline characteristics
              to the DRSP initiator using the information available at the time of initial use.2 Although
              other methodological differences exist between these early studies and those conducted
              later, having the ability to capture or match on important VTE confounders may be the
              most important difference.
              At the time this FDA-funded Study was conceptualized, two phases were considered.
              The first would include a risk assessment component that would also obtain sufficient
              patient and prescribing characteristics allowed with the use of claims data and
              hospitalized records. If an increased risk was observed, however, a second phase would
              be considered. The second phase would include more extensive medical record review
              and possible physician and patient interviews to obtain the information on the important
              but missing confounders. Whether this second phase is completed depends on its
              feasibility at this time and the availability of funds.

              5    CONCLUSIONS AND RECOMMENDATIONS
              The results of the FDA-funded study are consistent with the published studies
              demonstrating an increase VTE risk among current users of DRSP and NGMN
              particularly among women younger than 35 years of age. This study is also the first to
              report an increase ATE risk among older DRSP users. Linkage to state mortality files did
              not reveal any large discrepancy in missed ATE and VTE case identification. The
              increase VTE risk for ETON needs further evaluation.
              The FDA-study showed that incidence rates increase with age both in all users and new
              users. Age-specific incidence rates were higher for new users than for all users but not
              for the adjusted rates. This study also demonstrated the importance of considering
              differences in population sources, population characteristics, and comparators when
              comparing product types including the possible channeling by prescribers for non-
              contraception benefits provided by these products.
              The study was carefully done, is comprehensive, and all hospitalized outcome have been
              validated with medical records. One site also validated outpatient DVTs. In addition, the
              study was able to link records to state mortality files, evaluated two different exposure
              cohorts (All Users and New Users), and the contribution of known confounders in the
              two very different US populations (Medicaid and a large HMO).
              Like other claims-based studies, however, the study is limited in that it captures only
              information available in the claims databases or in electronic medical records for cases
              only. Limitations also include the absence of data on key covariates (obesity/BMI,
              smoking, personal and family history of VTE, lifetime use of hormonal contraceptives)
              and the inability to validate outpatient DVTs by chart review (except at only one site).



                                                          37

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 41 of 51




              The small number of ATEs limited power for analyses of these outcomes, though the
              rates of these outcomes were consistent with published data.
              The FDA-funded study as well as most postmarketing studies, however, identified all
              users of study CHCs from claims databases or electronic medical records. Therefore, the
              studies very likely would capture the experience of all CHC users, not just the experience
              of women who use CHCs mostly for contraception. And even though some studies
              excluded women with known risk factors for experiencing VTEs, none have assessed
              whether channeling by prescribers and potential risk associated with CHC use for non-
              contraceptive benefits. If women using CHCs mostly for the non-contraceptive benefits
              of CHCs are at increased risk of VTE by nature of their condition, and if specific CHC
              products are preferred over other CHCs in treating those conditions (channeling), then
              differences in risk estimates observed between the CHC products may be attributed to a
              specific product but would more likely be the result of the health condition.
              None of the studies to date provides a definitive answer as to the safety of DRSP and
              NGMN with regard to thrombotic and thromboembolic events (TTE). The entire body of
              studies provides conflicting evidence that cannot be easily reconciled by any single
              difference among studies. Most of these studies have unique strengths and limitations,
              but the challenge lies in trying to reconcile multiple methodological differences among
              studies conducted in very different populations, often using different comparators and
              different exposure definitions. There is a history that newer contraceptive products being
              observed often have associations with increased risk for thrombotic and thromboembolic
              events and the Agency would like to better understand whether channeling of newer
              products to patients already at higher risk for these events may play a role. The FDA-
              funded study was originally designed to be the first phase in a multi-phase study designed
              to address many of the unresolved questions perceived by the Agency to possibly provide
              alternative explanations for the risks seen, other than the individual drugs themselves.
              Since FDA cannot at this time determine whether or not the increased risk seen for
              thrombotic and thromboembolic events in some of the epidemiologic studies is actually
              due to use of the DRSP and NGMN products, we believe that, because of the consistency
              in recent reports for an increased risk, product labeling should reflect that very real
              possibility. However, the Agency advocates further study of this issue, as part of a larger
              effort to better understand the risk for thrombotic and thromboembolic events associated
              with all newer contraceptive agents. Such studies should assure the comparability of
              population sources, study design, exposure definitions, and adequate capture and
              adjustment of age, non-contraceptive co-indications, other co-morbid diseases (e.g.
              ob/gynecological conditions), and known confounders such as BMI, smoking, and
              personal and family history of thrombotic and thromboembolic events.
              For contractual purposes, the Final Report, presenting results from the risk assessment
              phase of this study achieved its objectives.




                                                          38

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 42 of 51




              6      REFERENCES




              1
                  Dinger JC, Heinemann LAJ, Kühl-Habich D. 2007. The Safety of a drospirenone-
                       containing oral contraceptive: final results from the European Active
                       Surveillance study on oral contraceptives based on 142,475 women-years of
                       observation. Contraception, 75:344-354.
              2
                  Seeger JD, Loughlin J, Eng PM, Clifford CR, Cutone J, and Walder AM. 2007. Risk of
                       thromboembolism in women taking ethinylestradiol/drospirenone and other oral
                       contraceptives. Obstetrics and Gynecology; 110(3):587-593.
              3
                  Eng PM, Seeger JD, Loughlin J, Clifford CR, Mentor S, and Walker AM. 2008.
                       Supplementary data collection with case-cohort analysis to address potential
                       confounding in a cohort study of thromboembolism in oral contraceptive
                       initiators matched on claims-base propensity scores. Pharmacoepidemiology and
                       Drug Safety, 17:297-305.
              4
                  Jick SS, Hernandez RK. 2011. Risk of non-fatal venous thromboembolism in women
                        using oral contraceptives containing drospirenone compared with women using
                        oral contraceptives containing levonorgestrel: case-control study using United
                        States claims data. BMJ 2011;340:d2151 doi:10.1136/bmj.d2151.
              5
                  Parkin L, Sharples K, Hernandez RK, Jick SS. 2011. Risk of venous thromboembolism
                        in users of oral contraceptives containing drospirenone or levonorgestrel: nested
                        case-control study based on UK General Practice Research Database. BMJ
                        2011;340:d2139 doi:10.1136/bmj.d2139
              6
                  Lidegaard Ø, Løkkegaard E, Svendsen AL, and Agger C. 2009. Hormonal
                       contraception and risk of venous thromboembolism: national follow-up study.
                       BMJ 2009;339:b2890 doi:10.1136/bmj.b2890
              7
                  van Hylckama Vlieg A, Helmerhorst FM, Vandenbroucke JP, Doggen CJM, Rosendaal
                       FR. 2009. The venous thrombotic risk of oral contraceptives, effects of oestrogen
                       dose and progestogen type: results of the MEGA case-control study. BMJ
                       2009;339:b2921 doi:10.1136/bmj.b2921
              8
                  Cole JA, Norman H, Doherty M, and Walker AM. 2008 Venous Thromboembolism,
                        Myocardial Infarction, and Stroke among Transdermal Contraceptive System
                        Users. Obstetrics & Gynecology 2007; 109(2): 339-346. Erratum 2008:
                        111(6):1449.
              9
                  Jick SS, Kaye JA, Russmann S, and Jick H. 2006. Risk of nonfatal venous
                        thromboembolism in women using a contraceptive transdermal patch and oral
                        contraceptives containing norgestimate and 35 μg of ethinyl estradiol.
                        Contraception; 73:223-228.


                                                            39

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 43 of 51




              10
                   Jick SS and Jick H. 2007. The Contraceptive Patch in Relation to Ischemic Stroke and
                        Acute Myocardial Infarction. Brief Reports. Pharmacotherapy; 27:218-220.
              11
                   Dore DD, Norman H, Loughlin J, Seeger JD. 2010. Extended case-control study results
                       on thromboembolic outcomes among transdermal contraceptive users.
                       Contraception; 81:408-413.
              12
                   Jick S, Kaye JA, Li L and Jick H. 2007. Further results on the risk of nonfatal venous
                        thromboembolism in users of the contraceptive transdermal patch compared to
                        users of oral contraceptives containing norgestimate and 35 μg of ethinyl
                        estradiol. Contraception 2007; 76:4-7.
              13
                   Jick SS, Hagberg KW, Kaye JA. 2010. Ortho Evra and Venous Thromboembolism: An
                        Update. Letter to the Editor. Contraception; 81:452-453.
              14
                   FDA Office of Surveillance and Epidemiology. 2011. Combined hormonal
                      contraceptives (CHCs) and the risk of cardiovascular disease endpoints. October
                      22, 2011 http://www.fda.gov/downloads/Drugs/DrugSafety/UCM277384.pdf
              15
                   Parkin L, Sharples K, Hernandez RK, Jick SS. 2011. Risk of venous thromboembolism
                        in users of oral contraceptives containing drospirenone or levonorgestrel: nested
                        case-control study based on UK General Practice Research Database. BMJ
                        2011;340:d2139 doi:10.1136/bmj.d2139
              16
                   Dinger J, Assmann A, Mőhner S, and Minh TD. 2010. Risk of venous
                       thromboembolism and the use of dienogest- and drospirenone-containing oral
                       contraceptives: results from a German case-control study. J Fam Plann Reprod
                       Health Care; 36(3): 123–129.
              17
                   Ouellet-Hellstrom R. 2011. Review of Lidegaard’s Reanalysis. September 3, 2011.
                        RCM 2011-1764.
              18
                   Lidegaard Ø, Løkkegaard E, Svendsen AL, and Agger C. 2009. Hormonal
                       contraception and risk of venous thromboembolism: national follow-up study.
                       BMJ 2009;339:b2890 doi:10.1136/bmj.b2890
              19
                   U,S,DHHS Health Care Financing Administration. 2000. A Profile of Medicaid, Chart
                       Book. September 2000.
              20
                   van Hylckama Vlieg A, Helmerhorst FM, Vandenbroucke JP, Doggen CJM, Rosendaal
                        FR. 2009. The venous thrombotic risk of oral contraceptives, effects of oestrogen
                        dose and progestogen type: results of the MEGA case-control study. BMJ
                        2009;339:b2921 doi:10.1136/bmj.b2921
              21
                   Bitzer J, Frey B, von Schönau M, Sabler N, and Tschudin S. 2009. Twenty or thirty
                        microgram ethinyloestradiol in an oral contraceptive: Does itmakea difference in
                        the mind and the daily practise of gynaecologists and general practitioners? The
                        European Journal of Contraception and Reproductive Health Care; 14(4):258–267




                                                            40

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 44 of 51




              22
                 Sannisto T and Kosunen E. 2010. Provision of contraception: a survey among
                      primary care physicians in Finland. Acta Obstetricia et Gynecologica; 89: 636–
                      645.
              23
                 Nelson AL, W C, and Schnare SM. 20087. Real-World Patterns of Prescription
                      Refills for Branded Hormonal Contraceptives. A Reflection of Contraceptive
                      Discontinuation; Obstetrics & Gynecology, 112(4): 782-787.
              24
                   Murphy PA and Bixner D. 2008. Hormonal contraceptive discontinuation patterns
                       according to formulation: investigation of associations in an administrative
                       claims database. Contraception; 77: 257-263.
              25
                   i3 Ingenix. 2008. The Risk of Venous Thromboembolism, Myocardial Infarction, and
                         Ischemic Stroke Among Women Using the Transdermal Contraceptive System
                         Compared to Women Using Norgestimate-Containing Oral Contraceptives With
                         35 μg Ethinyl Estradiol Nested Case-Control Extension 2005-2006. Interim
                         Report. June 18 2008
              26
                   i3 Ingenix. 2009. The Risk of Venous Thromboembolism, Myocardial Infarction, and
                        Ischemic Stroke Among Women Using the Transdermal Contraceptive System
                        Compared to Women Using Norgestimate-Containing Oral Contraceptives With
                        35 μg Ethinyl Estradiol Nested Case-Control Study. Final Report. June 29, 2009.
              27
                   i3 Ingenix. 2008. The Risk of Venous Thromboembolism, Myocardial Infarction, and
                        Ischemic Stroke Among Women Using the Transdermal Contraceptive System
                        Compared to Women Using Norgestimate-Containing Oral Contraceptives With
                        35 μg Ethinyl Estradiol Nested Case-Control Study Extension 2005-2006 Interim
                        Report June 18, 2008. Prepared for Johnson & Johnson PRD Confidential
              28
                   Jick SS, Hagberg KW, Hernandez R, and Kaye JA. 2010. Postmarketing study of
                         OrthoEvra® and levonorgestrel oral contraceptives containing hormonal
                         contraceptives with 30 mcg of ethinyl estradiol in relation to nonfatal venous
                         thromboembolism. Contraception 81:16-21.
              29
                   SOGC Clinical Practice Guidelines. 2011. Oral contraceptives and the risk of venous
                      thromboembolism: An update No. 252, December 2010. International Journal of
                      Gynecology and Obstetrics 112 (2011) 252–256.
              30
                   The ESHRE Capri Wrokshop Group. 2005. Noncontraceptive health benefits of
                       combined oral contraception. Human Reproduction Update; 11(5): 513-525.
              31
                   The American College of Obstetricians and Gynecologists. 2010. Noncontraceptive
                       Uses of Hormonal Contraceptives Clinical Management Guidelines for
                       Obstetrician-Gynecologists, Number 110, Janu      ary 2010. OBSTETRICS &
                       GYNECOLOGY, 115(1): 206-218.
              32
                   Chuan SS and Chang RJ. 2010. Polycystic Ovary Syndrome and Acne. Skin Therapy
                       Lett; 15(10):1-4.
              33
                   Seaman HE, de Vries CS, and Farmer RDT. 2004. Venous thromboembolism
                       associated with cyproterone acetate in combination with ethinyloestradiol


                                                             41

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 45 of 51




                        (Dianette1): observational studies using the UK General Practice Research
                        Database. PDS 13:427-436.
              34
                   Sundström A, Seaman H, Kieler H, Alfredsson L. 2009. The risk of venous
                       thromboembolism associated with the use of tranexamic acid and other drugs
                       used to treat menorrhagia: a case-control study using the General Practice
                       Research Database. BJOG.;116(1):91-7. Epub 2008 Nov 11
              35
                   Moschiano F, D’Amico D, Ciusani E, Erba N, Rigamonti A, Schieroni F, Bussone G.
                       2004. Coagulation abnormalities in migraine and ischaemic cerebrovascular
                       disease: a link between migraine and ischaemic stroke? Neurol Sci (2004)
                       25:S126–S128 DOI 10.1007/s10072-004-0269-5.




                                                          42

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 46 of 51



              7    APPENDIX A

              Table 1A: Age-Specific VTE Incidence Rates per 10,000 person-years (PY)
              for New and All Users by Selected Study Hormonal Contraceptive, 2001-
              2007 (From Table 10b, Final Report 111022v2)
                                         New Users                       All Users
              DRSP           PY       Events Rate/10k        PY          Events Rate/10k
              10 to 24       39,452       19          4.8     79,590         27         3.4
              25 to 34       27,362       26          9.5     72,346         54         7.5
              35 to 44       10,672       18         16.9     29,968         43        14.3
              45 to 55        2,684       11         41.0       7,306        20        27.4
              NGMN
              10 to 24       17,680       11          6.2     37,602         21         5.6
              25 to 34        9,424       12         12.7     22,781         26        11.4
              35 to 44        2,651         8        30.2       6,515        14        21.5
              45 to 55          397         2        50.4          967        6        62.0
              LNG2
              10 to 24       39,977       10          2.5     80,454         20         2.5
              25 to 34       33,843       15          4.4     89,057         33         3.7
              35 to 44       17,544       33         18.8     54,546         72        13.2
              45 to 55        5,896       16         27.1     20,550         36        17.5
              COMP
              10 to 24      103,683       32          3.1    218,616         62         2.8
              25 to 34       77,191       39          5.1    207,964         80         3.9
              35 to 44       42,631       79         18.5    121,685        136        11.2
              45 to 55       24,526       55         22.4     69,000        111        16.1
              Age-adjusted VTE rates per 10,000 person-years (PY) and Incidence Rate
              Ratios (IRR)

              ALL USERS

              EXPOSURE       Age-adjusted       Incidence                  Incidence
                                 rate           Rate Ratio   95% CI        Rate Ratio 95% CI
              DRSP                 10.2            1.7       1.4 – 2.1        1.5     1.2 – 1.9
              NGMN                  9.8            1.5       1.2 – 2.0        1.3     0.9 – 1.7
              LNG2                  6.6                                    Reference      --
              COMP                  6.0         Reference       --
              NEW USERS
                             Age-adjusted       Incidence                  Incidence
              EXPOSURE
                                 rate           Rate Ratio   95% CI        Rate Ratio 95% CI
              DRSP                 13.7            1.6       1.2 – 2.1        1.5     1.1 – 2.1
              NGMN                 12.3            1.3       0.9 – 1.9        1.1      0.7-1.7
              LNG2                  9.2                                    Reference      --
              COMP                  8.2         Reference       --

                                                              43

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 47 of 51




              Table 2A: Age-Specific ATE Incidence Rates per 10,000 person-years (PY)
              for New and All Users by Study Hormonal Contraceptive, 2001-2007 (From
              Table 10a Final Report 111022v2)
                                      New Users                      All Users
              DRSP         PY       Events Rate/10k PY               Events        Rate/10k
              10 to 24       39,452       -         -      79,590             -            -
              25 to 34       27,362       3       1.1      72,346             3          0.4
              35 to 44       10,672       5       4.7      29,968             8          2.7
              45 to 55        2,684       6      22.4       7,306             6          8.2
              NGMN
              10 to 24       17,680        1       0.6     37,602             2          0.5
              25 to 34        9,424        2       2.1     22,781             6          2.6
              35 to 44        2,651        1       3.8      6,515             1          1.5
              45 to 55          397        -         -        967             -            -
              LNG2
              10 to 24       39,977        2       0.5     80,454              7         0.9
              25 to 34       33,843        4       1.2     89,057              6         0.7
              35 to 44       17,544        3       1.7     54,546             12         2.2
              45 to 55        5,896        8      13.6     20,550             19         9.3
              COMP
              10 to 24      103,683        5       0.5    218,616             12         0.6
              25 to 34       77,191        9       1.2    207,964             19         0.9
              35 to 44       42,631       13       3.1    121,685             29         2.4
              45 to 55       24,526       18       7.3     69,000             48         7.0
              Age-adjusted ATE rates per 10,000 person-years (PY) and Incidence Rate Ratios
              (IRR)

              ALL USERS

              EXPOSURE        Age-adjusted Incidence                    Incidence
                                  rate     Rate Ratio    95% CI         Rate Ratio       95% CI
              DRSP                 1.1        0.8        0.9 – 3.1         1.4           0.7 – 2.8
              NGMN                 1.1        1.1        0.3 – 2.5         0.7           0.2 – 2.2
              LNG2                 1.6                                  Reference            --
              COMP                 1.4     Reference         --
              NEW USERS

              EXPOSURE        Age-adjusted Incidence                    Incidence
                                  rate     Rate Ratio    95% CI         Rate Ratio       95% CI
              DRSP                 2.6        1.7        0.9 – 3.1         1.4           0.7 – 2.8
              NGMN                 1.8        0.9        0.3 – 2.5         0.7           0.2 – 2.2
              LNG2                 2.3                                  Reference
              COMP                 1.8     Reference




                                                            44

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 48 of 51




              8    APPENDIX B
              SDI, Vector One®: National (VONA)
              The SDI, Vector One®: National (VONA) database measures retail dispensing of
              prescriptions or the frequency with which drugs move out of retail pharmacies into the
              hands of consumers via formal prescriptions. Information on the physician specialty, the
              patient’s age and gender, and estimates for the numbers of patients that are continuing or
              new to therapy are available.
              The Vector One® database integrates prescription activity from a sample received from
              payers, switches, and other software systems that may arbitrage prescriptions at various
              points in the sales cycle. Vector One® receives over 1.4 billion prescription claims per
              year, representing over 120 million unique patients. Since 2002 Vector One® has
              captured information on over 8 billion prescriptions representing over 200 million unique
              patients.
              Prescriptions are captured from a sample from the universe of approximately 59,000
              pharmacies throughout the U.S. The pharmacies in the database account for most retail
              pharmacies and represent nearly half of retail prescriptions dispensed nationwide. SDI
              receives all prescriptions from approximately one-third of stores and a significant sample
              of prescriptions from many of the remaining stores.
              IMS Health, IMS Health LifelinkTM database
              The IMS Health, IMS Health LifelinkTM database was used to evaluate the utilization of
              oral contraceptives, Ortho Evra, and NuvaRing from 1/1/2002 – 12/31/2007. The IMS
              Health Plan Claims Database represents over 95 managed care plans and covers
              approximately 60 million commercially insured, de-identified patients. Claims are
              captured from doctor's offices (including outpatient clinics), retail and mail order
              pharmacies, patient visits to specialists, and hospitalizations. They include information
              about diagnoses, emergency room visits, office visits, home care, diagnostic tests,
              procedures and injections. These data represent approximately 11 percent of the U.S.
              commercially insured population during that time period. Claims for these products are
              primarily submitted for insurance payment by dispensing pharmacies.
              However, since pharmacists typically do not have access to the patient’s medical record,
              pharmacy claims are submitted without supporting ICD-9 diagnostic codes. To assess
              the indication for use of the contraceptive products, medical claims filed closest (within
              30 days before and after the patient’s first contraceptive prescription to the claim date for
              the contraceptive prescription) were examined. Medical claims are required to be
              submitted with at least one, and up to four supporting diagnosis ICD-9 codes. When
              several ICD-9 codes of interest were supplied, he code appearing first was used. Patients
              were eligible for inclusion if there was a prescription claim for a contraceptive between
              January 1, 2002 and December 31, 2011 and no previous claim for an oral contraceptive
              in the preceding 180 days prior to their first claim with insurance eligibility during that 6
              month look-back period. Since this analysis was concerned with a patient’s first medical
              claim during the study period, continuous eligibility throughout the study period was not
              required. The diagnoses selected are listed below



                                                           45

Reference ID: 3039539
                 Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 49 of 51


              Code Description
              706.1 ACNE NEC
              704.1 HIRSUTISM
              256.4 POLYCYSTIC OVARIES
              625.4 PREMENSTRUAL TENSION
              625.3 DYSMENORRHEA
              627.0 PREMENOPAUSE MENORRHAGIA
              346.4 MENSTRUAL MIGRAINE
              346.42 MENSTRUAL MIGRAINE W/O INTRA
              346.43 MENSTRUAL MIGRAINE INTRACT
              346.41 MENSTL MGRN W NTRC WO ST
              346.40 MENSTRUAL MIGRAINE W/O INTRA


              SDI, Physician Drug & Diagnosis Audit (PDDA) with Pain Panel
              The SDI, Physician Drug & Diagnosis Audit (PDDA) with Pain Panel is a monthly
              survey designed to provide descriptive information on the patterns and treatment of
              diseases encountered in office-based physician practices in the U.S. The survey consists
              of data collected from over 3,200 office-based physicians representing 30 specialties
              across the United States that report on all patient activity during one typical workday per
              month. These data may include profiles and trends of diagnoses, patients, drug products
              mentioned during the office visit and treatment patterns. The Pain Panel supplement
              surveys over 115 pain specialists physicians each month. With the inclusion of visits to
              pain specialists, this will allow additional insight into the pain market. The data are then
              projected nationally by physician specialty and region to reflect national prescribing
              patterns.




                                                           46

Reference ID: 3039539
                  Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 50 of 51




              9    APPENDIX C


              Table 13B: Distribution of CHC Use by Age Group, FDA-funded Study
              (2001-2007 All Users) Compared to US Projected Total Prescriptions (SDI
              2002-2007).

                                                        FDA-
                             Age Group                  funded
                                             SDI*       Study      KP**            Medicaid

              NGMN           0-25 years      47.6       62.5       47.7            72.8
                             26-34 years     34.5       29.2       39.9            23.2
                             35+ years       17.5       8.3        15.6            4.1

              DRSP_30        0-25 years      44.3       50.0       47.7            65.6
                             26-34 years     31.0       34.7       35.9            26.8
                             35+ years       24.5       15.2       16.5            7.6

              ETON           0-25 years      40.6       50.3       39.0            65.6
                             26-34 years     37.4       37.2       43.1            29.3
                             35+ years       21.9       12.5       17.8            5.2

              COMP           0-25 years      41.4       44.7       37.8            67.6
                             26-34 years     31.2       31.9       31.4            24.2
                             35+ years       27.2       23.4       28.1            8.1

              LNG2           0-25 years      28.8       42.1       38.2            62.1
                             26-34 years     31.6       34.6       35.7            28.8
                             35+ years       39.4       23.3       26.1            9.0

              LNG1           0-25 years      35.4       60.4       34.3            65.9
                             26-34 years     27.3       25.7       38.1            23.1
                             35+ years       37.1       13.8       27.6            10.9

              NGM            0-25 years      48.4       56.5       49.7            73.3
                             26-34 years     34.0       33.8       38.6            22.0
                             35+ years       17.5       9.6        11.6            4.7

              NETA           0-25 years      21.6       26.0       23.9            56.3
                             26-34 years     22.6       26.7       26.8            26.5
                             35+ years       55.8       47.2       49.3            17.2

              *Source: SDI Vector One®: National, Years 2002-2010 Data Extracted September
              2011 (only years 2002-2007 shown) and Tables 4a1-3, Final Report 111022v2).
              ** KP = Kaiser Permanente




                                                                   47

Reference ID: 3039539
                    Case 3:09-cv-04980-SI Document 139-19 Filed 08/07/19 Page 51 of 51

     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     RITA P OUELLET-HELLSTROM
     11/04/2011

     GERALD J DALPAN
     11/04/2011




Reference ID: 3039539
